“aN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

2R

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 1 of 84

E. Jeffrey Banchero (SBN 93077)
ejb@bancherolaw.com
BANCHERO LAW FIRM LLP
601 California Street, 13th Floor
San Francisco, California 94111
Telephone: (415) 398-7000
Facsimile: (415) 484-7029

Attorneys for Plaintiff
ANTHONY C. LUSTIG

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

ANTHONY C. LUSTIG,
Plaintiff,

V.

AZGEN SCIENTIFIC HOLDINGS PLC,

 

 

 

 

CASE NO. 18-CV-07503-HSG

DECLARATION OF E. JEFFREY
BANCHERO IN SUPPORT OF
MOTION FOR ENTRY OF DEFAULT
JUDGMENT

Hearing Date: January 9, 2020

Time: 2:00 P.M.
Defendant. Courtroom: 2
Before: Hon. Haywood S. Gilliam, Jr.
I, E. Jeffrey Banchero, declare:
1. I am the attorney for plaintiff, Anthony C. Lustig (“Lustig”), in this action. I have

first-hand knowledge of the facts in this declaration. If called as a witness, I could and would

testify competently to these facts.

2. On June 18, 2018, I sent a letter to AzGen’s lawyers, the Kennedys firm of Dublin,

Ireland. A true copy of the letter is attached hereto as Exhibit G.

3. On January 23, 2019, I received a letter from James S. Brown, Duane Morris LLP,

in which he referred to defendant as “my client.” Mr. Brown enclosed a Waiver of the Service of

DECLARATION OF E. JEFFREY BANCHERO

-|-

18-CV-07503-HSG

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
OR

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 2 of 84

Summons, which Mr. Brown had signed on defendant’s behalf. The letter and waiver are attached
hereto as Exhibit H. On January 23, 2019, our office filed the Waiver of the Service of Summons
with the Court. (Docket #12.)

4. On January 23, 2019, I received a letter from another Irish law firm representing
AzGen, OCWM Law. A true copy of this letter is attached as Exhibit I hereto. The letter states
that AzGen would “instruct its California attorneys to challenge any proceedings that are brought
on your client’s behalf in the California courts on the grounds of lack of jurisdiction and forum non
conveniens.” The letter demands that Lustig return all of the salary ($166,500) he had received and
reimburse AzGen for the travel expenses the company incurred. The letter further demands that
Lustig pay AzGen for “the loss of the expected return of $645,071 under a claim of fraudulent
inducement.” “Take Notice,” it concludes, “[t]hat if we do not receive a satisfactory response from
you within 21 days of the date hereof, we shall issue proceedings against your client in the Irish
courts without further notice ... .”

5. I responded to the letter from OCWM Law on February 11, 2019. A true copy of
my letter is attached as Exhibit J hereto

6. Following the letter from OCWM law, my law office drafted a motion for anti-suit
injunction. The motion included a notice of motion, a legal memorandum in support of the motion,
and supporting declarations. I was prepared to file the motion in this Court immediately upon
notice that AzGen had filed suit against Lustig in Dublin. A copy of the draft memorandum in
support of the motion is attached as Exhibit K hereto.

7. On April 16, 2019, I served Plaintiff's First Set of Interrogatories to Defendant,
AzGen Scientific Holdings PLC, and Plaintiff's First Request for Production of Documents to
Defendant, AzGen Scientific Holdings PLC. The written discovery is attached as Exhibits L and
M hereto. The discovery was designed to elicit facts concerning the value of Lustig’s AzGen
shares of stock. For example, Request for Production No. 1 demands production of AzGen’s

financial statements, defined as “income statements, balance sheets, or cash flow statement, or

DECLARATION OF E. JEFFREY BANCHERO 18-CV-07503-HSG

 
oO ss DH Wr

Co oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
DR

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 3 of 84

other documents that refer or relate to a company’s revenues, income, expenses, profits, or losses,
or any of these items, including formal, informal, audited, or unaudited documents.”

8. AzGen did not respond to the written discovery.

9. Our office prepared transcripts of relevant parts of three AzGen-produced videos,
“We Know the Way” (Exhibit N) and “AzGen Energy-Hydrogen” and “AzGen Energy Statistics”
(Exhibit O). Lustig describes the source of these videos in his declaration, filed herewith. The
transcripts are accurate. For the Court’s convenience, I will bring the original recordings to the
hearing on the motion.

10. I was admitted to the California bar in 1980. My résumé is attached as Exhibit P.

11. I practice at the Banchero Law Firm LLP with Mary Banchero. Mary was admitted
to the California bar in 1992. Mary works as an associate and also performs work as a paralegal.
My hourly rate is $645, Mary’s hourly rate for work as an attorney, designated by “MBB,” is
$395. Her hourly rate for work as a paralegal, designated by “MB,” is $195. These hourly rates
are reasonable for the San Francisco Bay Area in light of our background and experience.

12. We began representing Lustig in June, 2018. Ms. Banchero and I recorded our time
entries in Case Fox, an on-line billing program, contemporaneously with the work described. Our
practice is to record the time we spend working on a matter that day, or the following day, and each
of us followed that practice in this case. Attached as Exhibit Q are the time and charges for our
work representing Lustig in this matter. I wrote the headings (bold typeface) and explanations, in
italics, for purposes of this motion. The explanations are true to my knowledge. The total
attorneys’ fees is $180,625.50.

13. Exhibit R sets forth the expenses Lustig incurred in this lawsuit—e.g., filing fees,
fees associated with noticing depositions and subpoenaing witnesses, and online expenses for legal
research (LEXIS). Each of these expenses is reasonable and was necessarily incurred in the
prosecution of this lawsuit. The sum of these expenses is $1,506.40.

14. Our office sent Plaintiffs Motion for Entry of Default Judgment and the supporting
declarations to AzGen’s corporate address, 6 Mount Street Upper, Dublin 2, Ireland. We also sent

-3-
DECLARATION OF E. JEFFREY BANCHERO 18-CV-07503-HSG

 
sa DN WA &

oC

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

2R

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 4 of 84

the motion papers to Luis Siemens at the address listed for him in the AzGen corporate records
maintained by the Irish authorities. As of April 25, 2018, Siemens was registered as AzGen’s
corporate Secretary at the following address, which is where we sent the motion papers: Las

Casillas 105, Santa Brigida, SPAIN 35300.

I declare under penalty of perjury that the foregoing is true and correct,

Executed on November 15, 2019.

      

zs bMS # .
E. Jeffrey Banchero

4.

DECLARATION OF E. JEFFREY BANCHERO 18-CV-07503-HSG

 
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 5 of 84

EXHIBIT G
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 6 of 84

BANCHERO

LAW FIRM LLP

 

601 CALIFORNIA STREET, SUITE 1300
SAN FRANCISCO, CALIFORNIA 94108

June 18, 2018
By E-Mail

Michael Walshe, Esq.

Kennedys

Bloodstone Building

Sir John Rogerson’s Quay

Dublin D02 KF24

Ireland
michael.walshe@kennedyslaw.com

Re: Tony Lustig & AzGen Scientific Holdings PLC

Dear Mr. Walshe,
We represent Tony Lustig. This is in response to your letter of June 12, 2018.

Your letter fails to mention, let alone address, that your client, AzGen Scientific
Holdings PLC (“AzGen”) is in arrears for more than two months salary owing to Mr. Lustig,
amounting to $41,666, or that AzGen has refused to reimburse Mr. Lustig for $8,638.72 in
approved business expenses. During the weeks leading up to the date of your letter, Mr.
Lustig sent multiple e-mail messages to Mr. Gray, AzGen’s CEO, requesting payment for his
salary and reimbursement for the expenses. He received, at best, cryptic responses from Mr.
Gray, and certainly no explanation as to why the company was now refusing to pay him.

Whatever the merits of AzGen’s decision to terminate Mr. Lustig (we address this
subject below), in any court proceeding, under California law, Mr. Lustig will be considered
an employee of AzGen’s. AzGen’s “Letter of Offer” states that Mr. Lustig will assume the
position of Chief Investment Officer reporting to the CEO. The letter provides that “t]he
remittance for this employment position would be $250,000 per annum.” Mr. Lustig worked
full-time for AzGen. He had no other business activity or companies who paid him for
services. Mr. Gray introduced him to top investment bankers, business colleagues,
Mehamood Hosein, and the public as the Chief Investment Officer of the company. He had
responsibility for making investments for the company. All of this is consistent with status as
an employee. See Calif. Labor Code § 3357; Linton v. DeSote Cab Co, Inc., 15 Cal.App.5th
1208, 1217 (2017) (parties’ actions determine employer-employee relationship). Although
Mr. Lustig disagrees strongly with the allegations in your letter, the letter itself is evidence

 

TELEPHONE (415) 398-7000 * FACSIMILE (415) 484-7029 * EMall, EJ/B@BANCHEROLAW.COM
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 7 of 84

BANCHERO
LAW FRM LLP

Michael Walshe, Esq.
June 18, 2018
Page 2

that Mr. Lustig is an employee of AzGen’s, because “[I]iability to discharge for disobedience
or misconduct is strong evidence of control” over the individual and, thus, strong evidence of
an employer-employee relationship. Linton, 15 Cal.App.5" at 1222.

Thus, under California law, AzGen has an absolute, unqualified obligation to pay Mr.
Lustig his past-due salary, regardless of any claim for set-off, and regardless of the grounds
for termination. AzGen is subject to the jurisdiction of the courts of California, which would
apply California law to award Mr. Lustig the amounts he is owed, penalties under the
California Labor Code—i.e., an additional one month’s salary—and the attorneys’ fees Mr.
Lustig would be forced to incur. Cal. Labor Code §203; see Mamika v. Barca, 68 Cal. App.
4"" 487 (1998),

There is no truth to the statement that Mr. Lustig “acted in bad faith and/or failed to
disclose a conflict of interest in [his] dealings with CEEK VR,” and thus no grounds to invoke
clause 4 of the December 29, 2017, agreement. Your letter sets forth no facts to support this
vague allegation, and none exist. We thus consider these alleged grounds for termination
merely pretextual. The true facts are that AzGen holds a stock interest in CEEK VR, which
was a result of Mr. Lustig structuring and closing on the equity investment for AzGen. As
with other AzGen portfolio companies, from time to time Mr. Gray would direct Mt. Lustig to
assist CEEK VR’s CEO with its business, and he would do so. Beginning in early May, Mr.
Gray had discussions with CEEK VR’s CEO, Mary Spio, to see if both companies could
benefit from Mr. Lustig’s work. In any event, AzGen does not compete with CEEK VR, and
as an investor, the financial interests of the two companies are aligned. As for disclosure of
any potential “conflict,” Mr. Lustig has text and e-mail messages to and from Mr. Gray
relating to Mr. Lustig’s work with CEEK VR. In addition, Mr. Lustig referenced his work
with CEEK VR on the monthly invoices he submitted to AzGen; e.g., “Facilitated meeting
with Mary Spio [CEO of CEEK VR] in SFO and aligned on operating philosophy, goals, and
SPV plans (1/31/18); “Assisted CEEK with its ICO strategy and coordinated legal and AzGen
review of the SAFT for participation in the CEEK token offering” (2/28/18); “Organized and
guided meetings with potential lawyers and bankers in Switzerland and Liechtenstein for
CEEK cryptocurrency domicile” (3/31/18). AzGen invested in CEEK VR in November,
2017. Atno time did Mr. Gray ever mention to Mr. Lustig that he considered his work with
CEEK VR to be in “bad faith” or a “conflict of interest.”

If AzGen no longer requires Mr. Lustig’s services, the company must, without further
delay, (i) pay his past-due salary for April and May 2018, an amount totaling $41,666; and,
(i) on July 12, 2018, the last day of the 30-day notice period, pay Mr. Lustig’s June salary, an
amount totaling $20,833, and July salary through July 12, 2018, an amount totaling $8,064.
The company must also immediately (iii) reimburse Mr. Lustig for approved business

 

TELEPHONE (415) 398-7000 * FacsiMiLe (415) 484-7029 * EMAIL EJB@BANCHEROLAW.COM
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 8 of 84

BANCHERO
LAW FERM LLP

Michael Walshe, Esq.
June 18, 2018
Page 3

expenses in the amount of $8,638.72. Mr. Gray possesses the receipts and other
documentation supporting these expenses, which Mr. Lustig sent to him starting two months
ago. In addition, (iv) Mr. Lustig is owed the market value for 9/36 of the 4,000,000 AzGen
shares (1,000,000 shares) awarded to him pursuant to the December 29, 201 7, agreement, and
the subscription price for the balance of the shares (3,000,000 shares). At a $150 million
valuation, which is the capital value of the company AzGen claims in a recent promotional
video, Mr. Lustig is owed $3,750,000 for his vested AzGen shares.

If AzGen does not pay the amounts currently due within five business days of this
letter, we will recommend that Mr. Lustig file suit in California to recover what he is owed.
We emphasize that in addition to damages, California law provides for an award of attorneys’
fees in bringing suit. Labor Code § 218.5; see Winterrowd y. American General Annuity
Insurance Co., 556 F.3d 815, 820 (9"" Cir. 2009)(successful plaintiff in civil action for unpaid
wages, salary, or other form of employee compensation is entitled to recover attorneys’ fees
incurred). Including attorneys’ fees, AzGen’s exposure in such a lawsuit would exceed
$4,000,000.

As a final note, your letter states that AzGen “instructed [you] to draw [Mr. Lustig’s]
attention to the 12 month restrictive covenant agreed to in your contract.” We have carefully
reviewed the December 29, 2017, agreement between AzGen and Mr. Lustig, and we find no

such covenant.

Very truly yours,

Sg BC

E. Jeffrey Banchero

 

TELEPHONE (415) 398-7000 * FACSIMILE (415) 484-7029 * EMAIL EIB@BANCHEROLAW.COM
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 9 of 84

EXHIBIT H
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 10 of 84

NEW YORK ry tow SHANGHAI
LONDON Uane OFris ATLANTA

 

 

SINGAPORE BALTIMORE
PHILADELPHIA FIRM and APFILIATE OFFICES WILMINGTON
CHICAGO MIAMI
WASHINGTON, DC BOCA RATON
SAN FRANCISCO : JAMES S. BROWN PITTSBURGH
SILICON VALLEY DIRECT DIAL: +1 415 937 3090 NEWARK
SAN DIEGO PERSONAL FAX: +1 415 723 7365 LAS VEGAS
LOS ANGELES E-MAIL: JamesBrown@duanemorris.com CHERRY HILL
TAIWAN LAKE TAHOE
BOSTON Wi QucneMIorris, COM MYANMAR
HOUSTON OMAN
AUSTIN OCC REPRESENTATIVE OFFICE.
HANOI OF DUANE MORRIS
HO CHI MINE CH'y ALLIANCES IN MEXICO
AND SRLLANKA
January 22, 2019

Via Regular Mail
(i. Jeffrey Banchero
Banchero Law Firm LLP

601 California Street, Suite 1300
San Francisco, CA 94108

Re: Anthony C. Lustig vy. AzGen Scientific Holdings Ple
USDC, Northern District of California, Case No. 18-cv-07503-HSG

Dear Mr. Banchero:

Enclosed please find the signed Waiver of the Service of Summons, executed on behalf
of my client Defendant AzGen Scientific Holdings Plc, in the above-entitied matter.

Very truly yours,
DUANE MORRIS LLP

( (5a val Awn

J nes S. Brown

Enclosure

DUANE MorRIS tp

SPEAR TOWER, ONE MARKET PLAZA, SUITE 2200 PHONE: +1415 957.3000 FAX: +1 415 957 3001

SAN FRANCISCO, CA 94105-1127
DM2\9594510.1
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 11 of 84

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Northern District of California

Anthony C. Lustig )
Plaintiff )

v. ) Civil Action No. 4:18-cv-07503-HSG
AzGen Scientific Holdings PLC )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: €. Jeffrey Banchero
(Name of the plaintiff's attorney av unrepresented plaintiff)

I have reecived your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to yau.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will kcep all defenses or objections to the lawsuit, the court’s
Jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

1 also understand that [, or the entity I represent, must file and serve an answer or a motion under Rule 12 within

60 days from 01/10/2019 , the date when this request was sent (or 90 days if it was sent outside the
United States), If] fail to do so, a default judgment will be entered against me or the entity I represent.
[ , 2
. i foe Reis
Date: 01/22/2019 bonny. 7b OU?
Sigijanire of the attorney or unrepresented party
AzGen Scientific Holdings Pic James S. Brown
Printed name of party waiving service of summons Printed nanie

Duane Morris LLP
Spear Tower, One Market Plaza, Suite 2200
San Francisco, CA 94105-1127

Address

JamesBrown@duanemorris.com

E-mail address

415.957.3090

lelephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendatt shows good cause for the failure.

“Good canse” does sof include a belief that the lawsuit is groundless, of that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court, By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 12 of 84

EXHIBIT I
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19

Ceca eletcd
Spencer Dock
evelame
Trine

eR MRS Bhs)
E Jeffrey Banchero Pela Easel}

Banchero Law Firm LLP
601 California Street, Suite 1300
San Francisco, CA 94108

 

USA

ejb@bancherolaw.com
YOUR REF: OUR REF: MUW/BZF DATE: 23 January 2019
Dear Sirs

OUR CLIENT: AZGEN SCIENTIFIC HOLDINGS PLC
YOUR CLIENT: TONY LUSTIG

We refer to the above matter and your letter of 18 June last. Please note that we have taken
over this matter from our client’s previous firm of Irish solicitors, Kennedys.

Your letter purports to apply California law to this matter. Given that our client, the
company that engaged your client, is located in Ireland and your client carried out the
substantial part of his services in Europe, we say that the proper governing law in this
instance is Irish law. Furthermore, given that the key witnesses, apart from your client, are
in Europe - Luis Siemens in Spain and Dublin; Mary Spio in London and Paul Gray frequently in
Dublin - it is a matter of convenient forum that any proceedings are issued and heard in the
irish courts.

To that end, our client has instructed its California attorneys to challenge any proceedings
that are brought on your client’s behalf in the California courts on the grounds of lack of
jurisdiction and forum non conveniens.

We next address the capacity in which your client was engaged by our client. You contend he
was an employee, which is denied. While our client’s letter of August 1, 2017 headed “Letter
of Offer” refers to an employment contract, this offer was superseded by our client’s letter
of December 29, 2017 headed “Revised Contract”. In that letter it was made clear that your
client was being engaged as a contractor and indeed your client duly performed the revised
contract by presenting monthly invoices to our client in the capacity of contractor.

Partners: Philip O’Connor, Michael Walshe, Carol Maguire, Edel Conway
Consultant: Peter McShane Solicitors: Brendan Frawley, Susan Cleary, Jamie Kelly, Ann Matthews
OCWM LAW is a firm of solicitors regulated by the Law Society of Ireland - VAT REG: 3556590HH
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 14 of 84

Under Irish law, there are a number of tests to determine whether a person is an employee or
a contractor. Chief among these is the control test, set out in Roche v Patrick Kelly and Co
Ltd [1969] IR100 by Mr Justice Walsh as follows: “...the master’s right to direct the servant
not merely as to what is to be done but how it is to be done”. In the instant matter, your
client was self-directing. He decided when and where to arrange meetings purportedly on
behalf of our client, flying to London and Zurich and Dublin at little notice, not circulating a
proper agenda for said meetings and asking the principals of our client at the last minute to
attend such that it was often impossible for them to do so.

We say “purportedly on behalf of our client” because what has emerged is that your client in
arranging these trips was in fact seeking to feather his own nest by lobbying for a position
with CEEK VR. He was imparting proprietary information and confidential details of our
client’s business strategy to a third party to serve his own agenda. He encouraged AzGen to
invest millions in the CEEK tokens for the now apparent purpose of assisting his transition to a
new $350,000 a year job in a proposed CEEK umbrella company, in which he would

be given a 10% shareholding. So diligent was your client in courting CEEK VR that the said
company was unaware your client was engaged by our client and instead assumed he was
acting on his own account and was funding his time and travel expenses from his own pocket.

Your client’s double-dealing only came into our client’s knowledge when the CEO of CEEK,
Mary Spio, contacted our client to give notice of the proposed 10% shareholding being
negotiated by your client for himself. Ms Spio also informed our client that your client
offered to raise $150 million for the new CEEK umbrella company, in which he was to be given
the aforesaid 10% shareholding. This was contrary to his duty of loyalty to our client.

It is clear that your client acted in bad faith and failed to disclose a conflict of interest, in
breach of the terms of his engagement with our client. He made representations to our client
that were contrary to the position he was presenting to CEEK. As set out in our previous
letter, such eventuality is provided for in Clause 4 of the contract contained in the
aforementioned letter from our client of December 29, 2017. Accordingly, your client has
forfeited any right to receive shares in our client. We understand that no shares have in fact
been transferred and consequently the matter of retransfer does not arise.

Your client’s actions have contaminated our client’s relationship with CEEK to the extent that
our client has been deprived of an opportunity to enter into a joint venture with CEEK VR to
set up a special purpose vehicle (SPV). Furthermore, your client’s actions have resulted in a
drop in the value of the CEEK VR TOKENS of $95,321 or 95% of the initial investment. Your
client represented in writing on several occasions that the tokens in questions would go as
high as $0.50. They are now trading at $0.0036 - a loss in expected return of $645,071.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 15 of 84

Furthermore, the two investments that your client proposed from his network to our client in
which AzGen invested an aggregate amount of $1.9 million are now in financial distress or
have not performed according to the due diligence plans. Consequently, your client has no
right to any part of the claimed performance bonus of $100,000.

Your client presented monthly invoices to our client for payments and travel expenses on a
false premise and in breach of trust. He made misrepresentations to our client and acted
against our client’s business interests. Our client is entitled to recover from your client any
monies that were received by him under false pretences and/or deceitfully and/or
fraudulently.

in default of an amicable arrangement being reached between your client and ours, we are

instructed to issue proceedings against your client in the High Court in Dublin for breach of

trust, fraudulent misrepresentation and unlawful disclosure of confidential information, and
damages will be sought under the following heads:

1. Recovery of monthly payments to your client in the aggregate amount of $166,500.

2. Recovery of expenses paid to your client in the aggregate amount of $147,708
($41,400 in direct expenses and $106,308 in travel agent expenses).

3. Fall in the value of the CEEK VE TOKENS in the amount of $95,321 and the loss of the
expected return of $645,071 under a claim of fraudulent inducement.

4. Loss of prospective income or delayed income from the Quarrio and CEEK investments
and their respective SPVs in an amount to be determined by the court.

TAKE NOTICE that if we do not receive a satisfactory response from you within 21 days of the
date hereof, we shall issue proceedings against your client in the Irish courts without further

notice and we will rely on this letter to fix your client with the costs incurred.

Yours faithfully

QCWM Law

OCWM LAW

cc: James S. Brown, Partner, Duane Morris LLP
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 16 of 84

EXHIBIT J
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 17 of 84

| BANCHERO

LAW FIRM LLP

 

601 CALIFORNIA STREET, SUITE 1300
SAN FRANCISCO, CALIFORNIA 94108

February 11, 2019
By E-Mail

Brendan Frawley, Esq.

OCWM Law

Kilmore House

Spencer Dock

Dublin 1

ireland

brendan frawley@ocwmlaw.com

Re: — Lustig v. AzGen Scientific Holdings PLC
(U.S, District Ct. No. 5:18-cv-75030)

Dear Mr. Frawley,
This is in response to your letter of January 23, 2019.

We filed suit on Tony Lustig’s behalf in California because his employer, your
client, AzGen Scientific Holdings PLC (“AzGen”), failed to pay his salary for more than
three months, an amount in excess of $70,000, and refused to reimburse Tony for more
than $7,000 in approved business expenses. Under the terms of his employment contract,
AzGen awarded Tony shares of stock in AzGen, which he paid for. According to the
contract, AzGen is required to pay Tony for the value of a portion of these shares. All of
this is spelled out plainly in the complaint.

Your letter does not contest Tony’s entitlement under the contract to unpaid salary
and unreimbursed expenses. Instead, you assert that AzGen is entitled to offset these
admitted debits by clawing back the full amount of the salary Tony earned while working
for AzGen. Not only this, you assert that Tony is liable in damages for expenses AzGen
paid for Tony’s business travel, after directing him to travel on AzGen’s behalf and pre-
approving the expenses. You also claim Tony is somehow liable for the “loss of
prospective income or delayed income from ... investments” AzGen made while T. ony
worked for the company. It is astonishing that, even with San Francisco-based lawyers

 

TELEPHONE (415) 398-7000 * FACSIMILE (415) 484-7029 * EMAIL EIB@BANCHEROLAW.COM
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 18 of 84

BANCHERO

LAW FIRM LLP

 

Brendan Frawley, Esq.
February 11, 2019
Page 2

advising AzGen, the company asserts these unsupported claims, none of which is
actionable in California.

Tony has resided and worked in California for most of his professional life.
AzGen sought to employ him, at least in part, because it wanted a presence in Silicon
Valley. Tony’s offer letter states that his “role will be based in the San Francisco,
California area.” The two companies you mention in your letter that AzGen invested in—
CEEK VR and Quarrio Corporation—established headquarters in California. In short,
Tony’s employment is governed by California law, and AzGen is subject to the federal
court’s jurisdiction in California. Tony is an employee, and AzGen has an absolute,
unqualified obligation to pay Tony his past-due salary and unreimbursed expenses,
regardless of any claim for set-off or grounds for termination. Calif. Labor Code §221 ("It
shall be unlawful for any employer to collect or receive from an employee any part of
wages theretofore paid by said employer to said employee”); Sciborski v. Pacific Bell
Directory, 205 Cal.App.4" 1152, 1166 (2012)(“California law prohibits an employer from
deducting amounts from an employer’s wages, even as a setoff for amounts clearly owed
by the employee”).

There is no truth, in any event, to the statement that Tony “presented monthly
invoices to our client [AzGen] for payments and travel expenses on false premise and in
breach of trust.” Your letter sets forth no facts to support this vague allegation, and none
exist. We thus consider these alleged grounds for recoupment—which, we emphasize, no
court would ever authorize—as merely pretextual.

The true facts, as we explained months ago to AzGen’s lawyers, and as spelled out
in the complaint, are that AzGen and its officers were fully aware of, and actually directed
Tony’s work with CEEK VR and Quarrio. Witness testimony and documentation in the
form of texts and e-mail messages will show that Paul Gray, AzGen’s CEO, Mary Spio,
the CEO of CEEK VR, and Tony were working together to promote a joint-venture
relationship between AzGen and CEEK VR. As these discussions progressed, Mary Spio
developed a belief that Tony could help with CEEK VR’s business, which she and Gray
knew would be in the best interests of AzGen. On several occasions, Mary Spio discussed
with Paul Gray a possible future role for Tony with CEEK VR. Neither Ms. Spio nor Tony
made any attempt to mislead AzGen. In fact, the discussions were purely exploratory.
Contrary to your Ictter, Tony had no agreements with CEEK VR, did not work for CEEK
VR, and received no compensation from CEEK VR.

 

TELEPHONE (415) 398-7000 * FACSIMILE (415) 484-7029 * EmaiL EJ/B@BANCHEROLAW.COM
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 19 of 84

BANCHERO
LAW FIRM ULP

Brendan Frawley, Esq.
February 11, 2019
Page 3

Threatening to sue Tony in Dublin, Ireland in response to Tony’s lawsuit, in which
he asserts his right to wages earned in California and other contractual benefits, is an
egregious form of attempted intimidation. The employment contract, which AzGen’s
lawyers drafted, does not include a choice-of-forum clause, or a choicc-of-law clause
designating Ireland. It states, instead, that Tony’s work would be based in California. As
an individual residing in San Jose, California, Tony would be hard pressed—-as AzGen
surely knows—to defend himself in the Irish courts. Tony’s claims and any counter-
claims by AzGen can and must be litigated in the pending action. The district court here
would undoubtedly view a lawsuit in Ireland for what it is—an attempt by AzGen to avoid
obligations to a California employee by initiating duplicative and vexatious litigation ina
distant forum.

Your letter states that AzGen will file suit in the High Court in Dublin within 21
days of January 23 unless “an amicable arrangement” can be reached between the two
sides. For reasons set forth in this letter, we urge AzGen to reconsider, and withdraw the
threat of a foreign lawsuit. We are open to settlement discussions, and would welcome a
good-faith offer from AzGen.

Very truly yours,

E fru CoS

E. Jeffrey Banchero

Ce: James S. Brown
Duane Morris LLP

 

TELEPHONE (415) 398-7000 * FACSIMILE (415) 484-7029 * EMAL Lj B@BANCHEROLAW.COM
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 20 of 84

EXHIBIT K
A & HH HN

oO CO TI NW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 21 of 84

E. Jeffrey Banchero (SBN 93077) DRAFT 2/25/19 4:00 P.M.
ejb@bancherolaw.com BANCHERO LAW FIRM LLP
BANCHERO LAW FIRM LLP

601 California Street, 13th Floor
San Francisco, California 94108
Telephone: (415) 398-7000
Facsimile: (415) 484-7029

Attorneys for Plaintiff
ANTHONY C. LUSTIG
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CASE NO. 18-CV-07503-HSG

ANTHONY C. LUSTIG,
PLAINTIFF’S NOTICE OF MOTION

Plaintiff, FOR ANTI-SUIT INJUNCTION;

MEMORANDUM OF POINTS AND
Vv. AUTHORITIES IN SUPPORT
THEREOF
AZGEN SCIENTIFIC HOLDINGS PLC,

Date:

Defendant.
Time:

 

 

 

 

NOTICE OF MOTION FOR ANTI-SUIT INJUNCTION

PLEASE TAKE NOTICE that on March __, 2019, or as soon thereafter as this motion
may be heard, in Courtroom __ of the above entitled Court, [address], plaintiff, Anthony C.
Lustig, will move this Court for an anti-suit injunction prohibiting defendant, AzGen Scientific
Holdings PLC, or anyone acting in concert with defendant, from doing the following, until further
order of this Court:

1. Prosecuting the civil action pending in Ireland against plaintiff, Anthony C. Lustig,
entitled (the “Irish action”);

2, Initiating, either directly or indirectly, any other action or proceeding against

plaintiff that arises or otherwise relates to his employment with defendant, including any action or

Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
SO CFO ~~ DB Wm we CT NO =

Ye NH NH NY NO NR NR ON Nm mk kmh lk ek

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 22 of 84

proceeding that arises or relates to the Letter of Offer plaintiff signed with defendant, dated
August 1, 2017, or the Revised Contract, dated December 29, 2017, that plaintiff signed with
defendant.

Further, plaintiff will request that the injunction require defendant to:

3. Take all steps necessary to dismiss the Irish action; and

4. Provide plaintiff with written notice of each step taken to carry out the terms of the
injunction, as well as notice of any action taken by the court in the Irish action, within forty-eight
hours of such steps or notice.

Plaintiff submits this motion pursuant to Rule 65 of the Federal Rules of Civil Procedure
on grounds that the factors specific to an anti-suit injunction, as determined by the Ninth Circuit
Court of Appeals, weigh in favor of granting the injunction, as described in the Memorandum of
Points and Authorities, which follows.

This motion is based on the Memorandum of Points and Authorities; the accompanying
declarations of plaintiff, Anthony C. Lustig, and E. Jeffrey Banchero, and documentary exhibits
thereto; and upon such further evidence and argument as may be presented at the hearing on this
motion.

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

This case is in federal court on diversity jurisdiction. The plaintiff, Anthony C. Lustig
(“Lustig”), sues to recover unpaid salary he earned while working for defendant, AzGen Scientific
Holdings PLC (“AzGen”), preapproved amounts he spent out-of-pocket working and traveling on
AzGen’s behalf, and the value of his AzGen shares of stock—all as promised by a written
employment contract.

Rather than pay Lustig what he is owed, or defend Lustig’s claims before this Court,
AzGen filed suit in the High Court of Dublin, Ireland. In the lawsuit, (the

“Trish action”), AzGen denies Lustig is owed anything, and it seeks to recover, in damages, the

Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
oO C2 SI RD UN BR |] NN mw

~y NH NO NR BR NN NR mmm mk fk
o 4a NAN ON SBS HY Ne = DS 6S Be Ht BRO MH eB Re Ye = Ss

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 23 of 84

salary Lustig earned while he was employed, business expenses AzGen incurred, and “lost
profits” on investments which, the suit alleges, Lustig recommended.

Lustig resides in California. His employment contract with AzGen provides that his
position is “based in the San Francisco/California area.” AzGen recruited him, in part, because it
wanted a presence in Silicon Valley. Lustig, who worked full-time for AzGen, spent most of his
time working in California. He is entitled to sue his employer in California for wages and other
employment benefits he is owed.

The Irish action involves the same two parties that are before this Court, and it involves
the same issues, all arising out of Lustig’s employment. AzGen, a global investment company
with substantial assets, filed the Irish action knowing it would be difficult and expensive for
Lustig to defend himself in Ireland while prosecuting claims before this Court. The Court here
can adjudicate fully the disputes between the parties, which makes the Irish action duplicative and
unnecessary. More than this, if the Irish action were allowed to proceed, it would frustrate
important public policy in this forum—i.e., a California resident-employee’s entitlement to wages,
and his right to file suit against his employer in California to recover amounts owed to him under
an employment contract.

On these facts, Lustig is entitled to an anti-suit injunction prohibiting AzGen from
prosecuting the Irish action. There is controlling precedent in the Ninth Circuit for the injunction,

as we now show.

II. STATEMENT OF FACTS

In the spring of 2017, a recruiter sent Lustig an e-mail message asking if he would be
interested in a position with AzGen, which was looking to hire an executive with experience in
finance and acquisitions. (Declaration of Anthony C. Lustig in Support of Motion for Anti-Suit
Injunction, 5; the “Lustig decl.”). Lustig was at home in San Jose when he took the call. (/bid.)
The call led to an interview with Paul Gray, the CEO of AzGen, who told Lustig that he could

help AzGen from Silicon Valley. (/bid.)

-3-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
S&S CS WD HR On Bw WH NO mm

YY NM BY NR NR RN NR meh kkk mk keke
ont nM Fs BY NY = Soe wea AA RF DO VW mS

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 24 of 84

In June, Gray and Lustig exchanged text messages about the terms of an employment
contract. Gray wrote, “Will you be living in California or moving to another state? The
justification of contract should be where you live. Sorry I mean jurisdiction.” (Id., 96 & Exh. C.)!
Lustig replied, “[O]kay to write it for jurisdiction in California.” (Jbid.) Gray replied, “Super.
Will get you cover letter with terms. We will have to work on contract together with California
attorney for your protections. Our firm here is coordinating.” (Ibid.)

On August 1, 2017, AzGen sent Lustig a Letter of Offer stating, “We are delighted to be
in a position to offer you the role of Chief Investment Officer with AzGen ... . This offer is based
on an employment contract to be provided and the role will be based in the San Francisco,
California area.” (/d., 2 & Exh. A.) The parties executed the Letter of Offer, and Lustig began
work. (/bid.)

In December, as the Letter of Offer contemplated, AzGen sent Lustig a Revised Contract,
which also provides that Lustig would “be based in the San Francisco/California area.” (Ud, 93 &
Exh. B, 1S Amend. Compl.) It provides that “[t]he remuneration for the employment position
would be US $250,000 per annum,” and it provides “for an allotment of 4,000,000 shares in the
capital of AzGen,” which vested over time according to a formula in the contract. “The entire
allotment” of shares, the contract states, “has been approved [by the AzGen board] ina single
tranche.” (/bid.) Lustig signed the Revised Contract in January, 2018. (/bid.)

Lustig spent a majority of his time working for AzGen from home in San Jose. The work
included telephone calls, e-mail messages, and text messages with AzGen’s officers and other
AzGen representatives. (/d., 98.) Lustig was involved in negotiations that led AzGen to invest in
two companies located in California, C.Corp. and Q.Corp. (/d., §9.) Gray and another AzGen
officer, Luis Siemens, flew to California in connection with these investments. /d., §§9-10.)
Lustig met with Gray in California on several occasions, and with Siemens at least twice. (/bid.)

AzGen entered into an operating agreement for an LLC related to its investment in C.Corp. (/d,

 

 

 

' All emphasis in this memorandum is added unless otherwise noted.

-4-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
eS SF DD HO BR |] YQ im

YP BM BY NN DN mmm
o 4 DR ME SF YB NY S&S SS OC MO UI DN NH B® BW NY = GS

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 25 of 84

412 & Exh. D.) The agreement contains a clause entitled “Arbitration and Consent to
Jurisdiction” that provides for arbitration in San Francisco. (/d, 912 & Exh. D, p. 19.)

In June, 2018, AzGen terminated Lustig’s employment. At the time, AzGen was in arears
on Lustig’s salary for more than two months, and the company owed him for monies he had spent
traveling on AzGen business, expenses which AzGen had preapproved. The unpaid salary, which
now includes salary for an additional thirty-day notice period—amounts to more than $70,000,
and the unpaid business expenses to more than $7,000. Lustig demanded payment, and he
demanded that AzGen pay him the market value for his vested AzGen shares of stock, as provided
for in the employment contract.

AzGen refused, and this lawsuit followed. The complaint was filed on December 13,
2018. It states causes of action for breach of contract, nonpayment of wages under California
Labor Code 201(a), and waiting time penalties under California Labor Code 203(a). A First
Amended Complaint was filed on January 9, 2019. On January 23, 2019, AzGen’s lawyers signed
a Waiver of Service of Summons, agreeing to accept service. By rule, AzGen is required to serve
an answer or Rule 12 motion on or before April 10, 2019.

On February __, lawyers in Dublin, Ireland filed an action in the High Court of Dublin,
AzGen Scientific Holdings PLC y. Anthony C. Lustig, No. '_. (Declaration of E. Jeffrey
Banchero in Support of Motion for Anti-Suit Injunction, §2 & Exh. E.) Lustig’s attorneys
received a copy of the complaint in the Irish action on February __. (/bid.)

This motion was filed [ ] days later.

Wi. STANDARD FOR ANTI-SUIT INJUNCTION

“A federal district court with jurisdiction over the parties has the power to enjoin them
from proceeding with an action in the courts of a foreign country, although the power should be
used sparingly.” E & J Gallo Winery v. Andina Licores S.A., 446 F.3d 984, 989 (9" Cir. 2006),
quoting Seattle Totems Hockey Club, Inc. v. National Hockey League, 652 F.2d 852, 855 (9" Cir.
1981). “The injunction operates in personam: the American court enjoins the claimant, not the

foreign court.” Gallo, 446 F.3d at__. A plaintiff seeking to enjoin a defendant from prosecuting

-5-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
SoS SF DW Hn mH BR |] RO mm

Yy NH NH NO NO NON ON om mek eh kk

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 26 of 84

a foreign lawsuit “need not meet our usual test of likelihood of success on the merits of the
underlying claim to obtain an anti-suit injunction.” Jbid. “Rather,” the party “need only
demonstrate that the factors specific to an anti-suit injunction weigh in favor of granting the
injunction.” Jbid.

Gallo and Applied Medical Distribution Corp. v. Surgical Co. BV, 587 F.3d 909 (9" Cir.
2009), “establish a three-part inquiry for assessing the propriety of such an injunction.” Microsoft
Corp. v. Motorola, Inc., 696 F.3d 872, 881 (9 Cir. 2012); see generally Parasoft Corp. v.
Parasoft S.A., 2015 U.S. Dist. LEXIS 182143, p. *16 (C.D. Calif. 2015)(“Given that the Ninth
Circuit has repeatedly reversed district courts for failure to issue an anti-suit injunction where the
Gallo test is met, this Court will proceed under the assumption that, if the Gallo factors are
satisfied, an anti-suit injunction should issue”).

“First, we determine ‘whether or not the parties and the issues are the same’ in both the
domestic and foreign actions, ‘and whether or not the first action is dispositive of the action to be
enjoined.’ ” Microsoft Corp. v. Motorola, Inc., 696 F.3d at 881, quoting Gallo, 446 F.3d at 991,
“Second, we determine whether at least one of the so-called Unterweser factors applies. Finally,
we assess whether the injunction’s ‘impact on comity is tolerable.’ The Unterweser factors are a
disjunctive list of considerations that may justify a foreign anti-suit injunction, first articulated by
the Fifth Circuit in Jn re Unterweser Reedereei GMBH, 428 F.2d 888, 896 (5" Cir. 1970), and
adopted by this court as instructive in Seattle Totems, 652 F.2d at 855. The full list of Unterweser
factors is as follows: [w]hether the foreign litigation . .. would (1) frustrate a policy of the forum
issuing the injunction; (2) be vexatious or oppressive; (3) threaten the issuing court’s in rem or
quasi in rem jurisdiction; or (4) where the proceedings prejudice other equitable considerations.”
Microsoft Corp. v. Motorola, Inc., 696 F.3d at 881-82 (citation reversing Unterweser on other
grounds omitted).

The Notice of Motion, which sets forth terms for an anti-suit injunction in this case, is

modeled on language from two district court decisions from this circuit, Inter Digital Technology

Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
SoS FSF SA DR AR Rh WR Nim

nv NY YP NH NO NR NN ND wel famk

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 27 of 84

Corp. v. Pegatron Corp., 2015 U.S. Dist. LEXIS 85116*, p. *37 (N.D. Cal. 2015), and I/yia v. El
Khoury, 2014 U.S. Dist. LEXIS 68057*, pp. *4-*5 (W.D. Wash. 2014).
IV. AZGEN SHOULD BE ENJOINED FROM PROSECUTING THE IRISH ACTION
The factors specific to an anti-suit injunction prohibiting AzGen from prosecuting the
Irish action weigh in favor of granting the injunction.
A. This Court has Jurisdiction.

California's “long-arm” jurisdiction statute “is coextensive with federal due process
requirements.” The jurisdictional inquiry is the same under state and federal law. Roth v. Garcia
Marquez, 942 F.2d 617, 620 (9th Cir. 1991). Under the well-known test, a court may assert
general jurisdiction over a nonresident defendant who has “continuous and systematic” or
“substantial” activities in the state. Hirsch v. Blue Cross, Blue Shield, 800 F.2d 1474, 1477 (9!
Cir. 1986). A court can assert limited, or “specific” jurisdiction over a claim or series of claims
when defendant’s contacts with the state are not “continuous and systematic.” In determining
whether limited jurisdiction exists for contract claims, the Ninth Circuit applies a three-part test:
1) the nonresident defendant must have purposefully availed himself of the privilege of
conducting activities in the forum by some affirmative act or conduct; 2) plaintiffs claim must
arise out of or result from the defendant's forum-related activities; and 3) exercise of jurisdiction
must be reasonable.” Roth, 942 F.2d at 620-621.

At the pleading stage, where the jurisdictional inquiry “is based on written materials rather
than an evidentiary hearing, the plaintiff need only make a prima facie showing of jurisdictional
facts.” Schwarzenegger v. Fred Martin Motor Co, 374 F.3d 797, 800 (9" Cir. 2004) quoting Myers
v. Bennett Law Offices, 238 F.3d 1068, 1071 (9" Cir. 2001). “[U]ncontroverted allegations in the
complaint must be taken as true,” and “[cJonflicts between the parties over statements contained in
affidavits must be resolved in the plaintiff's favor.” Jbid. (citations omitted).

Parties who “reach out beyond one state and create continuing relationships and obligations
with citizens of another state are subject to regulation and sanctions in the other State for the

consequences of their activities." /bid. (quoting Burger King v. Rudzewicz, 471 U.S. 462, 473

Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
eo C6 TF BDH mn RR |] YO =

YN NO NO NO NR NN NR ON mm meme pam k
o 242 Dn KN es WB NY &—& SS CS MO BA DN mH BB HB HY - oS

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 28 of 84

(1985). Courts look to the entire course of the contractual arrangement, including “prior
negotiations and contemplated future consequences, along with the terms of the contract and the
parties’ actual course of dealing.” Burger King, 471 U.S. at 479. A contract that creates
“continuing obligations to [a] forum resident” satisfies the purposeful availment prong. Hirsch,
800 F.2d at 1478.

Lustig’s employment contract is not a one-time transaction, but instead establishes an
ongoing “employment position” for an indeterminate length of time. (Lustig decl., Exh B, 1°
Amend. Compl.) In negotiations preceding Lustig’s employment, Paul Gray, AzGen’s CEO,
assured Lustig that “jurisdiction of [the] contract should be where you live,” and AzGen’s lawyers
would work with a California attorney to “assure protections” for Lustig. (/d., {6 & Exh. C.) The
initial offer letter provides that Lustig’s “role will be based in the San Francisco, California area.”
(/d., Exh. A.) The Revised Contract reiterates this. (/d., Exh. B). The company paid Lustig’s
salary by wire transfer to an account Lustig maintained in California. (/d., 97.)

Lustig outlines additional instances of AzGen’s creating “continuing relationships and
obligations in California” in connection with his employment. Lustig’s day-to-day work was
performed in California. (/d,, 8.) This included Lustig’s sending frequent e-mails and text
messages from his California residence to AzGen’s officers and representatives. (/d., §8.) Prior to
hiring Lustig, Gray told him he could help AzGen from Silicon Valley. (/d., 95.) In fact, with
Lustig’s help, AzGen made investments with two California-based companies, C.Corp. and
Q.Corp. (d., J99-11.) Gray and one other AzGen officer, Luis Siemens, made trips to California
in connection with these investments. /bid. The arbitration clause in the LLC agreement relating
to the C.Corp. investment specifies San Francisco as the location for arbitration (/d., 412), which
suggests that AzGen is not adverse to litigation in this state.

These facts are more than sufficient to demonstrate “purposeful availment.” See, e.g.,
Wood v. Kinetic Systems, Inc., 2010 U.S. Dist. LEXIS 21125, *15 (Idaho 2010) (finding
purposeful availment where defendant employer knew it was hiring an Idaho resident, the

employee worked from a home office in addition to extensive travel, wages were sent to Idaho, and

-8-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
SO COC ~BP NH oO B&B |] YO me

YN NO WY NN NN NO mwah pk dk
Se A HD vA &. HD NH = SF CBC DB at DH UH BB WY VY = S&S

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 29 of 84

the contract explicitly acknowledged his working from the forum state); Sheets v. Integrated
Information Utility Systems, Inc., 1999 U.S. Dist. LEXIS 9719, *2-3 (Idaho 1999) (finding
personal jurisdiction despite employer’s claim that employee was merely telecommuting from
home forum).

For the second prong of the analysis—whether the claims arise out of or result from the
defendant's forum-related activities—the Ninth Circuit applies a “but-for” test. Shute v. Carnival
Cruise Lines, 897 F.2d 377, 384 (9"" Cir. 1990). This test is satisfied, because Lustig’s claims
would not exist “but for” AzGen’s forum-related activities— i.e., AzGen’s contractual relationship
with Lustig. See Hirsch, 800 F.2d at 1480 (“Because this contract constitutes [defendant’s]
contacts with California, the [plaintiffs] satisfy this element of the limited jurisdiction test”).

Once plaintiff demonstrates “purposeful availment,” the burden shifts to defendant to show
“a compelling case” that the exercise of jurisdiction would be unreasonable. Roth, 942 F.2d at 625.
The Ninth Circuit has developed a 7-factor analysis for this inquiry. Most, if not all, of these
factors, which we set out in the margin,” favor the Court’s exercise of jurisdiction.

AzGen would be hard pressed to argue that jurisdiction would be unreasonable when its
CEO told Lustig before he signed the employment contract that “jurisdiction for the contract”
should be in California, and that the contract should contain “protections” for Lustig worked
through by a California attorney. (Lustig decl., {6 & Exh. C.) AzGen’s “purposeful interjection”
was extensive, given its contractual relationship with Lustig and AzGen’s ongoing investments in
California-based companies. See Roth, 942 F.2d at 623. Lustig is an individual who makes his
living in California. The burden on Lustig of appearing in an Irish lawsuit outweighs the burden of
a California forum for AzGen, a global investment company with more than $150 million in assets.

(See Lustig decl., Exh. B, 15' Amend. Compl.) California has a longstanding “fundamental .. .

 

2 The seven factors are: “1) the extent of the defendant's purposeful interjection into the forum
state's affairs; 2) the burden on the defendant; 3) conflicts of law between the forum and
defendant's home jurisdiction; 4) the forum's interest in adjudicating the dispute; 5) the most
efficient judicial resolution of the dispute; 6) the plaintiff's interest in convenient and effective
relief; and 7) the existence of an alternative forum.” Roth, 942 F.2d at 623.

-9-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
ec fF SI DN MH eR |]! BY om

Ye NOONE NR NN NR RD me opmk kimk mkt ek

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 30 of 84

public policy in favor of ensuring worker protections.” Ruiz v. Affinity Logistics Corp., 667 F.3d
1318, 1324 (9" Cir. 2011). As one example, California recently adopted section 925 of the Labor
Code, prohibiting an employer from requiring an employee to agree to a contract provision
requiring the employee to adjudicate contract rights in a forum other than California.*Lustig’s
interest in “convenient and effective relief” in this Court is particularly strong, because Lustig is
seeking to recover wages and other employment-contract benefits. To require Lustig to sue AzGen
elsewhere, such as Ireland, would cause him to incur a significant financial burden. See Shute, 897
F.2d 387.
Because Lustig makes a prima facie showing of jurisdictional facts, Fred Martin Motor
Co., 374 F.3d at 800, this Court may exercise jurisdiction over AzGen for purposes of issuing an
anti-suil injunction and, ultimately, to adjudicate Lustig’s claims.* |
B. The Parties and Issues in the Two Actions are the Same.
In applying the first prong of the Ninth Circuit test, the issues before the district court and
the foreign lawsuit need not be “identical.” Applied Medical, 587 F.3d at 914. The test is a
“functional inquiry concerning dispositiveness required by Gallo.” Ibid. “{T]he crux of the
functional inquiry in the first step of the analysis is to determine whether the issues are the same in
the sense that all the issues in the foreign action . . . can be resolved in the local action.” Jd. at
915.
In Seattle Totems Hockey Club, Inc. v. National Hockey League, 652 F.2d 852 (9" Cir.

1981), a minor-league hockey team brought antitrust claims in federal court against the NHL and

 

3 We discuss Labor Code §925 in section C, below.

4 AzGen has not appeared in this action, and may claim it is not subject to jurisdiction. Lustig files
this motion at this time because, rather than appearing in this Court and contesting jurisdiction,
AzGen filed suit against Lustig in Ireland. Having chosen this procedural path, AzGen should not
be heard to complain that this motion is premature. As the facts adduced in this motion
demonstrate, jurisdiction is appropriate. There is precedent in this circuit for an anti-suit injunction
in just these circumstances. In Parasoft Corp, 2015 U.S. Dist. LEXIS 182143 (C.D. Cal. 2015), p.
*]-*2, the district court for the Central District of California issued an anti-suit injunction
prohibiting the defendant from prosecuting a civil action in France, even though the defendant had
not appeared in the U.S. action. The court held that plaintiff's written submissions in support of
the anti-suit injunction established jurisdiction.

-10-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
So C6 sa HD mA BRB WW KR mm

Y NHN NY NON NN ON mmm mk mh kmh mk kek
eo 4a Dn mM RP YH NY Be SD Oo OM DT HR HM mR HD BY ms Ss

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 31 of 84

club owners. The NHL then sued the plaintiff in British Columbia, seeking to have agreements
between the parties declared unenforceable. The Ninth Circuit affirmed the lower court’s
injunction prohibiting defendants from proceeding with the Canadian action, holding that
defendants’ claims were compulsory counterclaims under Rule 13 (a). Id. at 854-56 (“the policies
animating Rule 13(a) and the rationale of the cases upholding injunctions against subsequently-
filed federal court actions app[y] with equal force to this case where the compulsory counterclaim
was brought in the courts of Canada’’). Rule 13(a) “requires a defendant in federal court to state
as a counterclaim any claim he may have against the plaintiff that arises out of the transaction or
occurrence that is the subject matter of plaintiff's claims.” /d. at 854 (quoting Rule 13 (a). “The
purpose of requiring a defendant to assert his claim as a counterclaim in a pending action is to
prevent multiplicity of actions and to achieve resolution in a single lawsuit of all disptues arising
out of common matters.” Jbid., quoiting Southern Construction Co. v. Pickard, 317 U.S. 57
(1962).

Here, the the parties in the two actions are the same. (Banchero decl., 2 & Exh. E.) The
claims pending before this Court, and those alleged in the Irish lawsuit, each arise out of Lustig’s
employment with AzGen. Under Rule 13(a) and the rule of Seattle Totems Hockey Club, all of the
issues raised in the Irish lawsuit are compulsory counterclaims, which must be resolved in this
Court. It follows that “all the issues in the foreign action . . . can be resolved in the local action”
satisfying this prong of the Gallo test. Applied Medical, 587 F.3d at 915.

C. Three of the Unterweser Factors are Present.

The second prong—whether the “Unterweser factors” are present—is satisfied if the
district court finds any one factor present. Gallo, 446 F.3d at 990 (“The language from Unterweser
is disjunctive: if any of the four elements is present, an anti-suit injunction may be proper”); |
Microsoft Corp. v. Motorola, Inc., 696 F.3d at 885-86 (granting anti-suit injunction where two
Unterweser factors present).

The Ninth Circuit, in deciding Gallo and Applied Distribution, found that foreign lawsuits

in those cases satisfied the first factor enunciated in Unterweser, because they frustrated the policy

-11-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
SoS SF SA BD RH Rh DR NR im

YN NO NO NM NR ON NON Nm mw mek kkk pk
eo TI nN UN FF HD NH |= SF 6 MB IT BD mH BR HD NY & |

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 32 of 84

in California favoring enforcement of forum-selection clauses. Gallo, 446 F.3d at 992-93; Applied
Medical, 587 F.3d at 918-19. In each case, the court held that an anti-suit injunction was the only
way the parties could effectively enforce such a clause. Applied Medical, 587 F.3d at 918-19
(“[W]ithout the availability of anti-suit injunctions, the vitality of forum selection clauses would be
impermissibly and improvidently jeopardized”).

If allowed to proceed, the Irish action would frustrate policy in California that protects an
employee who is owed wages and other contractual employment benefits, and the employee’s right
to sue for those wages in California.

“Statutory provisions and case law support [plaintiffs] contention [that] the prompt
payment of wages due an employee is a fundamental public policy of this state. ‘Jfan employer
discharges an employee, the wages earned and unpaid at the time of discharge are due and
payable immediately.”” Gould v. Maryland Sound Industries, Inc., 31 Cal.App.4" 1137, 1147
(1995), quoting Calif. Labor Code §202. “Public policy has long favored the ‘full and prompt
payment of wages due an employee’ ... ‘[W]ages are not ordinary debts... .. [B]ecause of the
economic position of the average worker and, in particular, his family, it is essential to the public
welfare that he receive his pay promptly.’ Thus, the prompt payment of wages serves ‘society’s
interests .. . through a more stable job market, in which its most important policies are
safeguarded.” Ibid., quoting Pressler v. Donald L. Bren Co., 32 Cal.3d 831, 837 (1982) and Gantt
v. Security Insurance, | Cal.4" 1083, 1095 (1992); emphasis in original. As the court in Gould
points out, Calif. Labor Code §216 provides that an employer is guilty of a misdemeanor for
“willfully refusing” to pay wages, 31 Cal.App.4" at 1147, which suggests the policy “involves a
broad public interest.” Ibid >

In Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, Microsoft filed a breach-of-contract
action against Motorola in federal court in the state of Washington. Several months later, Motorola

filed a related patent-infringement suit against Microsoft in Germany. /d. at 879. The district court

 

> [ Lustig is an employee under Borello standard.]

-12-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
SCS 6G SBD BDOn Wo BF WY] NO =

Yr Ne YP NN YN NR Omelet
oo TN Dn NN SS B®») NY B&B SF OO MW IN DH A B® WHY VY = &

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 33 of 84

found that “Motorola’s German litigation was ‘vexatious or oppressive’ to Microsoft and interfered
with ‘equitable considerations’ ”—two other Unterweser factors identified by Gallo and its
progeny—“by compromising the court’s ability to reach a just result in the case before it free of
external pressure on Microsoft to enter into a ‘holdup’ settlement before the litigation is complete.”
Id. at 886. Motorola’s foreign lawsuit, the court held, was a “procedural maneuver designed to
harass Microsoft” and “interfere with the [U.S. district] court’s ability to decide the contractual
questions already properly before it.” /bid Accordingly, the Ninth Circuit affirmed the lower
court’s injunction prohibiting Motorola from prosecuting claims in Germany. See also Applied
Medical, 587 F.3d at 921 (defendant’s “subsequent filing of its Belgian action also raises the
concern that it is attempting to evade the rightful authority of the district court”); Seattle Totems
Hockey Club, 652 F.2d at 856 (“separate adjudications” in the U.S. and Canada “likely to result in
unnecessary delay and substantial inconvenience and expense to the parties and witnesses” and
“could result in inconsistent rulings or even a race to judgment”); Huawei Technologies, Co. v.
Samsung Electronics Co., 2018 U.S. Dist. LEXIS 1784065*, pp. *33-*35 (N.D. Cal. 2016)(anti-
suit injunction issued to protect “court’s own jurisdiction”; “there is a risk of inconsistent
judgments” and foreign lawsuit raises concerns of “forum shopping and engaging in duplicative
and vexatious litigation”); see also Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 626-627 (5" Cir.
1996)(anti-suit injunction proper where district court determines that “allowing simultaneous
prosecution of the same action in a foreign forum thousands of miles away would result in
inequitable hardship and tend to frustrate and delay the speedy and efficient determination of the
cause” pending in the United States, quoting Unterweser, 428 F.2d at 890); Quaak v. Klynveld Peat
Marwick Goerdeter Bedrijfsrevisoren, 361 F.3d 11, 22 (1* Cir. 2004)(““Where, as here, a party
institutes a foreign action in a blatant attempt to evade the rightful authority of the forum court, the
need for an antisuit injunction crests”).

Like the foreign lawsuits in these decisions, the Irish action is vexatious and oppressive,
and prejudices other equities in Lustig’s favor. Gray assured Lustig that jurisdiction in California

was appropriate. To this end, the employment contract does not include a forum-selection clause

-13-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
SCS FS SD DH HD ee |] WD om

NY NO NO NN NR ON ON RO mw hmmm
So A Hn RH FF WD NH —&— SD © BH DW Dn HR Rh WwW BO mw

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 34 of 84

requiring Lustig to sue in Ireland. If AzGen had wanted to include such a clause, it could have
done so; it would have been required to comply, however, with Calif. Labor Code §925. This
statute prohibits an employer from requiring a California resident to adjudicate employment claims
outside of California or depriving the employee of “the substantive protection of California law
with respect to a controversy arising in California.” If an employer violates this section of the
Labor Code, “the matter shall be adjudicated in California and California law shall govern the
dispute.” (Labor Code §925(b).)

It would be manifestly unjust and inequitable to allow AzGen to prosecute claims against
Lustig in Ireland when California statutory law would have prevented AzGen from including a
clause in Lustig’s employment contract requiring him to do just that. There is no authority for such
an end-run around the prohibitions of the Labor Code. And, of course, it would be exceedingly
difficult for Lustig to invoke the “substantive protections of California law”—as Labor Code §925
prescribes— if Lustig were forced to litigate in Ireland. It would also be exceedingly difficult and
expensive for Lustig to do so—especially while prosecuting related claims in this Court.

Lustig filed the complaint in this action in early December, 2018—six months after
AzGen fired him. AzGen filed the Irish lawsuit more than two months after that. As in Applied
Medical, Microsoft Corp. v. Motorola, Inc., and several other decisions in this Circuit in which
anti-suit injunctions have issued, the Irish lawsuit appears to be a “procedural maneuver” designed
to “interfere with the [U.S. district] court’s ability to decide the contractual questions already
properly before it.” Microsoft Corp. v. Motorola, Inc., 696 F.3d at 886. The Irish lawsuit creates a
needless risk of inconsistent judgments, another factor that the Ninth Circuit decisions emphasize.
See generally Huawei Technologies, Co. v. Samsung Electronics Co., U.S. Dist. LEXIS 1784065 at
*35.

This case satisfies three of the four Unterweser factors.

 

6 Labor Code §925 does not apply to an individual represented by legal counsel. (Subsection (e).)
Lustig was not represented by legal counsel during his employment negotiations with AzGen.
(Lustig decl., §3.)

-14-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
poh

~» NY NH NY NH NO NH DY RQ mm mm mk lll

Co 62 IY DH &® WwW WN

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 35 of 84

D. An Injunction Would Have No Impact on Comity.

The third and final prong of the Ninth Circuit test is “whether the injunction’s ‘impact on
comity is tolerable.” Microsoft Corp. v. Motorola, Inc., 696 F.3d at 881. Comity has been
characterized as “‘a brief and elusive concept—the degree of deference that a domestic forum must
pay to the act of a foreign government not otherwise binding on the forum. .. . However, there are
limitations on the application of comity. When the foreign act is inherently inconsistent with the
policies underlying comity, domestic recognition could tend either to legitimize the aberration or
to encourage retaliation, undercutting the realization of the goals served by comity.” Gallo, 446
F.3d at 995, quoting Laker Airways Ltd. v. Saben Belgian World Airlines, 731 F.2d 909, 937 (D.C.
Cir. 1984). The test does not require the court to “calculate [ ] the precise quantum of the
injunction’s interference with comity, but only that we estimate whether any such interference is
so great as to be intolerable.” Microsoft Corp. v. Motorola, Inc., 696 F.3d at 886. “[C]omity is
less likely to be threatened in the context of a private contractual dispute than in a dispute
implicating public international law or government litigants.” Jbid. “The order in which the
domestic and foreign suits were filed, although not dispositive, may be relevant to this
determination depending on the particular circumstances.” /d. at 887 (citing Applied Medical, 587
F.3d at 921 (enjoining party attempting to evade the rightful authority of the district court does not
“intolerably impact comity”); Dependable Highway Express, Inc. v. Navigators Insurance Co.,
498 F.3d 1059, 1069 (9% Cir. 2007)(“Comity is not required where the [foreign] action was filed
after the U.S. action for the sole purpose of interfering with the U.S. suit”); see generally Huawei
Technologies, Co., 2018 U.S. Dist. LEXIS 1784065*, pp. *39-*40 (impact on comity “tolerable”
in the context of “private contractual dispute” that raises no “public international issue”; district
court enjoins Huawei from prosecuting patent-infringement lawsuits in China).

The complaint states three claims arising out of Lustig’s employment with AzGen, a
closely-held, private company. Lustig filed the action well before AzGen filed suit in Ireland.
The claims pending before the Court do not involve a government entity or a public international

issue. For these reasons, and because AzGen appears to have filed suit in Ireland “for the sole

-1[5-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
NH NM ND ND NR ND mk mh mk kk ik .
A un & &B NY F SCS OS FP A DH RF WwW Ye Be DS CO DO DL RA A BR HD LD ow

Nn
oo mn

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 36 of 84

purpose of interfering” with this Court’s ability to adjudicate the claims before it, Dependable
Highway Express, Inc., 498 F.3d at 1069, comity between the United States and Ireland is not
implicated.
V. THE INJUNCTION MAY ISSUE WITHOUT BOND

Rule 65 (c) of the Federal Rules of Civil Procedure provides that the district court may
issue an injunction only if the moving party gives security in an amount that the court considers
proper to pay costs and damages sustained by a party found to have been wrongfully enjoined or
restrained. “Notwithstanding the seemingly mandatory language, ‘the district court may dispense
with the filing of a bond when it concludes there is no realistic likelihood of harm to the defendant
from enjoining his or her conduct.’” JnterDigital Technology Corp. v. Pegatron Corp., 2105 US.
Dist. LEXIS 85116*, p. *36 (N.D. Cal. 2015), quoting Johnson v. Couturier, 572 F.3d 1067, 1086
(9 Cir. 2009)(“Rule 65(c) invests the district court with discretion as to the amount of security
required, ifany”)(emphasis in original). In the /nterDigital Technology case, the district court
issued an anti-suit injunction (TRO) prohibiting defendant from continuing to prosecute a lawsuit
in Taiwan. The court did not require a bond, holding that defendant had “identified no harm it
will suffer as a result of a TRO, and has neither quantified nor articulated any damages.” Jbid.
The court reasoned that “no damages exist,” in part because a dismissal of the Taiwan action
would have no res judicata effect and defendant had identified “no negative consequences to its
ability to reinstate the action” if the injunction was later found to be in error. /bid; see also
Weyerhaeuser Co. v. Novae Syndicate 2007, U.S. Dist. LEXIS 77216*, p. *5-*6 (W.D. Wash.
2018)(declining to impose bond for anti-suit TRO pending hearing on injunction).

If this Court issues an anti-suit injunction, it is difficult to conceive what damages, if any,
AzGen might suffer in the unlikely event AzGen is later found to be wrongfully restrained. As we
demonstrate, AzGen’s claims against Lustig are compulsory counterclaims under Rule 13. AzGen
can, therefore, assert its claims against Lustig in this lawsuit. If jurisdiction over AzGen is found
to be in error, AzGen can reinstate its claims in Ireland. Cf InterDigital Technology, 2105 US.

Dist. LEXIS 85116*, p. *36.

Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
So CO SI ADA MH & |] NO =

y NR NY NR NR ON NR Nm mlm mk pk mk
o 12ND KM FR RH NHN == Ss OM I DH NH B® YB NHN & &

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 37 of 84

For these reasons, and in light of all the equities, the anti-suit injunction may issue
without bond.
VI. CONCLUSION

For the foregoing reasons, plaintiff, Anthony C. Lustig, respectfully requests that this
Court issue an order enjoining defendant, AzGen Scientific Holdings PLC, from prosecuting the

action against plaintiff pending in Ireland.

Respectfully Submitted,
BANCHERO LAW FIRM LLP

By: /s/
E. Jeffrey Banchero

Attorneys for Plaintiff
Anthony C. Lustig

-17-
Motion For Anti-Suit Injunction
Case No. 18-CV-07503-HSG

 
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 38 of 84

EXHIBIT L
oOo st NN

So Co

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 39 of 84

E. Jeffrey Banchero (SBN 93077)
ejb@bancherolaw.com
BANCHERO LAW FIRM LLP
601 California Street, 13th Floor
San Francisco, California 94108
Telephone: (415) 398-7000
Facsimile: (415) 484-7029

Attorneys for Plaintiff
ANTHONY C. LUSTIG

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

CASE NO. 18-CV-07503-HSG
ANTHONY C. LUSTIG, -
PLAINTIFF’S FIRST SET OF
Plaintiff, INTERROGATORIES TO
DEFENDANT, AZGEN SCIENTIFIC
V. HOLDINGS PLC

AZGEN SCIENTIFIC HOLDINGS PLC,
(Before the Hon. Haywood S. Gilliam, Jr.)

Defendant.

 

 

 

 

Plaintiff, Anthony C. Lustig, serves the following interrogatories pursuant to Rule 33 of the
Fed. R. Civ. P.

In accord with the rule, plaintiff requests that defendant, AzGen Scientific Holdings PLC,
answer under oath, within thirty (30) days of receipt, the interrogatories set forth below.

The interrogatories call for information not only within your personal knowledge but any
information you can obtain, including information in the possession of anyone acting on your
behalf, such as your attorneys, investigators, and their representatives.

If you cannot answer the interrogatory completely after exercising due diligence to obtain
the information to do so, please so state, and answer the interrogatory to the extent possible,

-|-
Plaintiff's First Set of Interrogatories 18-CV-07503-HS

 
Co Oo CO ns DH

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 40 of 84

stating your reason for not being able to answer the remainder. Also, you must provide whatever
information you can as to the unanswered portion.

If the interrogatory asks you to identify a document, you must identify each document
sufficiently to allow the plaintiff to make a request to produce the document pursuant to Rule 34
of the Fed. R. Civ. P.

For purposes of these interrogatories, “identify” means, with respect to an individual or
business entity, to state the person’s name, address, and telephone number; “identify” means, with
respect to a document, to state the title of the document, its date, author, addressee(s), recipient(s).

“Person” means an individual, corporation, partnership, limited liability partnership,
limited liability company, firm, association, or other entity.

“You” and “your” or “AzGen’’shall mean and refer to defendant AzGen Scientific
Holdings PLC,

“Plaintiff” or “Lustig” shall mean and refer to Anthony C. Lustig.

“Ordinary shares” shall be used in the same sense, and shall have the same meaning as the
phrase “ordinary shares” in the Revised Contract between plaintiff and defendant, dated
December 29, 2017, Exhibit A to the First Amended Complaint.

“Value Shares” shall be used in the same sense, and shall have the same meaning as the
phrase “Value Shares” in the Revised Contract between plaintiff and defendant, dated December
29, 2017, Exhibit A to the First Amended Complaint.

“Market Value” shall be used in the same sense, and shall have the same meaning as the
phrase “Market Value” in the Revised Contract between plaintiff and defendant, dated December
29, 2017, Exhibit A to the First Amended Complaint.

“Revised Contract” shall mean and refer to the agreement between plaintiff and defendant,

dated December 29, 2017, Exhibit A to the First Amended Complaint.

-2-
Plaintiffs First Set of Interrogatories 18-CV-07503-HSG

 
+>

sa HD WN

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 41 of 84

INTERROGATORIES

INTERROGATORY NO. 1:

As of the date of the Revised Contract (December 29, 2017), how many ordinary shares in

the capital of AzGen were issued and outstanding?

INTERROGATORY NO. 2:

As of July 12, 2018, how many ordinary shares in the capital of AzGen were issued and

outstanding?

INTERROGATORY NO. 3:
As of July 12, 2018, what was the Market Value of the total number of ordinary shares in

the capital of AzGen issued and outstanding?

INTERROGATORY NO. 4:

How many value shares were allotted to plaintiff under the terms of the Revised Contract?

INTERROGATORY NO. 5:
As of July 12, 2018, what was the Market Value of the Value Shares allotted to plaintiff

under the terms of the Revised Contract?

INTERROGATORY NO. 6:
As of July 12, 2018, what was the Market Value of 1,333,333.33 ordinary shares in the

capital of AzGen?

-3-
Plaintiff's First Set of Interrogatories 18-CV-07503-HSG

 
ww

Co Oo CO ~~ DH

11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27

DR

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 42 of 84

INTERROGATORY NO. 7:

As of July 12, 2018, identify each business entity in which you had an ownership or

investment interest, and the nature and value of such interest(s).

INTERROGATORY NO. 8:

As of December 1, 2018, identify each business entity in which you had an ownership or

investment interest, and the nature and value of such interest(s).

INTERROGATORY NO. 9:

As of February 15, 2019, identify each business entity in which you had an ownership or

investment interest, and the nature and value of such interest(s).

INTERROGATORY NO. 10:

As of the date of these responses, identify each business entity in which you have an

ownership or investment interest, and the nature and value of such interest(s).

Dated: April 15, 2019
E. Jeffrey Banchero

Attorney for Plaintiff
Anthony C. Lustig

a4.
Plaintiff's First Set of Interrogatories 18-CV-07503-HSG

 
Sod

a

uo Pe Ss DH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 43 of 84

Proof of Service
At the time of service I was over 18 years old and not a party to this action. My business
address is 601 California Street, Suite 1300, San Francisco, California 94108. On the date set

forth below, I served a true copy of the following documents:

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
DEFENDANT, AZGEN SCIENTIFIC HOLDINGS PLC

PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT, AZGEN
SCIENTIFIC HOLDINGS PLC

I served the documents, as follows:

x (BY ELECTRONIC TRANSMISSION) by transmitting the foregoing
document(s) by e-mail the party(ies) identified below by using the email
address(es) as indicated

James S$. Brown JamesBrown@duanemorris.com
Anjali Kulkarni akulkarni@duanemorris.com

Duane Morris LLP
One Market Plaza, Suite 2200
San Francisco, CA 94105-1127

For forwarding to AzGen Scientific Holdings, pursuant to court order dated March 22, 2019.
I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct. Executed in San Francisco, California on April 16, 2019.

Meg Kroge—

Mary /Bryan V]

 

 

 

PROOF OF SERVICE
18-CV-07503-HSG

 
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 44 of 84

EXHIBIT M
&

oOo CO SN DBD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 45 of 84

E. Jeffrey Banchero (SBN 93077)
ejb@bancherolaw.com
BANCHERO LAW FIRM LLP
601 California Street, 13th Floor
San Francisco, California 94108
Telephone: (415) 398-7000
Facsimile: (415) 484-7029

Attorneys for Plaintiff
ANTHONY C. LUSTIG

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

CASE NO. 18-CV-07503-HSG
ANTHONY C. LUSTIG,
PLAINTIFF’S FIRST REQUEST FOR
Plaintiff, PRODUCTION OF DOCUMENTS TO
DEFENDANT, AZGEN SCIENTIFIC
V. HOLDINGS PLC

AZGEN SCIENTIFIC HOLDINGS PLC,
(Before the Hon. Haywood S. Gilliam, Jr.)

Defendant.

 

 

 

 

Plaintiff, Anthony C. Lustig, serves the following requests for the production of documents
pursuant to Rule 34 of the Fed. R. Civ. P.

In accord with the rule, plaintiff requests that defendant produce and permit plaintiff to
inspect and copy the documents or electronically stored information — including writings,
drawings, graphs, charts, photographs, sound recordings, images, and other data or data
compilations stored in any medium from which information can be obtained — translated, if

necessary, by the defendant into reasonably usable form, as specifically described below.

-1-
Plaintiff's First Request for Production of Documents 18-CV-07503-HSG

 
> WwW

Go O CO NS ON

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 46 of 84

The copying or inspecting shall take place at the offices of plaintiffs counsel at 9:30 A.M.
on May 20, 2019, or at such other reasonable time and place as agreed to by the attorneys for the
parties.

DEFINITIONS

A, “Document(s)” means all documents or electronically stored information as defined
by F. R. Civ. P. 34 in your possession, custody, or control, including but not limited to electronic
communications, which are known or available to you, regardless of whether such documents are
possessed directly by you or your agents, officers, directors, employees, representatives, or
investigators, or by your attorneys or their agents, employees, representatives, or investigators.
‘“Document(s)” includes the original or, if the original is not within your custody or control, a
duplicate of any and all written, printed, typed, drawn, recorded (electronically or otherwise),
graphic or photographic matter of any kind or nature, however produced or reproduced, whether
sent or received or neither, including all drafts and copies bearing notations, marks, or matter not
found on the original and/or duplicate. “Document(s)” shall not be limited in any way as to the
form of storage (such as paper, microfiche, personal digital assistant (PDA’s), magnetic tape,
magnetic disk, CD-ROM, DVD, optical disk, or other electronic storage device).

B. “Communication” means any communication or attempted communication between
two or more persons, in writing, in person, or by telephone or other electronic medium.
“Communication” includes the transmittal of information or anything else (whether in the form of
ideas, comments, inquiries, or otherwise) and includes both written documents and electronic
transmissions, including but not limited to letters, electronic mail communications (e-mail), and
transcriptions of voice communications. References to communications with business entities shall
be deemed to include present and former officers, managers, supervisors, directors, employees,

agents, attorneys or other representatives of such entities.

C. “Lustig” means plaintiff, Anthony C. Lustig.
D. “AzGen,” “you,” “your” or “defendant” means defendant, AzGen Scientific
Holdings PLC.
-2-

 

Plaintiff's First Request for Production of Documents 18-CV-07503-HSG

 
hb

oO “SN DW WN

—e
So 0

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

OR

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 47 of 84

E. “Person” means an individual, corporation, partnership, limited liability partnership,
limited liability company, firm, association, or other entity.

F, “Refer or relate” means to constitute, refer, reflect, discuss, show, evidence, concern
or be in any way logically or factually connected with the matter discussed or identified.

G. “All” and “any” mean both each and every; the plural includes the singular and vice-
versa.

H. The term “or,” “and,” or “and/or” shall be construed conjunctively or disjunctively
as necessary to make the request inclusive rather than exclusive.

I. The singular form of a word shall be interpreted as plural and the plural interpreted
as singular whenever appropriate in order to bring within the scope of this request any documents
that might otherwise be considered beyond their scope.

J. “Financial statements” means income statements, balance sheets, or cash flow
statements, or other documents that refer or relate to a company’s revenues, income, expenses,
profits, or losses, or any of these items, including formal, informal, audited, or unaudited
documents.

K. “Debt” means an indebtedness AzGen has incurred, in whatever form the
indebtedness takes, including loan, line of credit, indenture, bond, or promissory note.

INSTRUCTIONS

A. This request requires you to produce all documents that are in your actual or
constructive possession, custody or control, or in the possession, custody or control of your
attorneys, accountants, representatives, consultants, agents, or anyone else acting on your behalf.

B. In producing documents, you must produce the original of each writing requested
together with all non-identical copies and drafts of that document.

C. All documents should be produced in the file, folder, envelope or other container in

which the writings are kept or maintained by you. Documents attached to each other should not be

separated.

-3-
Plaintiff's First Request for Production of Documents 18-CV-07503-HSG

 
mo Ob CO SN DH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

DR

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 48 of 84

D. If your response to a particular demand includes an objection, you must set forth in
your response the extent of, and the specific ground for, the objection. In your response, you must
also identify with particularity any document responsive to the particular demand that is being
withheld from production based upon a claim of privilege or other protection, state the particular
privilege or protection being invoked, identify with particularity the documents withheld from
production, and provide for each document withheld the following information if known or
available to you: (1) date composed or date appearing on the document; (2) author; (3) number of
pages; (4) identity of all persons or entities who saw the original document or saw or received a
copy of such document, including the job titles of each person; and (5) subject matter.

E, This request requires the production of documents as they are kept in the usual
course of business, or organized and labeled to correspond with the particular demands set forth
below. If you choose the method of producing the documents as they have been kept in the usual
course, the documents are to be produced in the boxes, file folders, bindings or other containers in
which documents are found. The titles, labels or other descriptions of the boxes, file folders or

other containers are to be left intact.

REQUESTS
1, For the period from January 1, 2017, to the present, AzGen’s financial statements.
2. All documents that refer or relate to contributions of capital made to or received by

AzGen, including contributions of capital by shareholders, employees, officers, or other persons.

3. All documents that comprise, refer, or relate to any debt AzGen has incurred.

4. All documents that comprise, refer, or relate to [REDACTED].

5. All documents that comprise, refer, or relate to [REDACTED].

6. All documents that comprise, refer, or relate to [REDACTED].

7. All documents that comprise, refer, or relate to any investment by AzGen in
Henergy, Inc.

8. All documents that comprise, refer, or relate to any investment by AzGen in
Technologies H2CI, Inc.

-4-
Plaintiffs First Request for Production of Documents 18-CV-07503-HSG

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

IR

 

 

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 49 of 84

9. All documents that comprise, refer, or relate to any investment by AzGen in My

Business Finder.

10. All documents that comprise, refer, or relate to AzGen’s accounting practices and

policies.

11. All documents that comprise, refer, or relate to AzGen’s capital structure.

12. Any agreement AzGen entered into that refers or relates to capital investment in
AzGen.

13. All documents that comprise, refer, or relate to any effort AzGen made to raise
capital.

14. Any agreement AzGen entered into between AzGen and one or more of its
shareholders that refers or relates to an ownership interest in AzGen, and all communications that
refer or relate to any such agreement.

15, Any agreement AzGen entered into between AzGen and any other person that refers
or relates to an investment, project, or transaction between AzGen and that person, and all
communications that refer or relate to any such agreement.

16. All documents that comprise, refer, or relate to AzGen’s board-meeting minutes,
and all communications that refer or relate to AzGen’s board-meeting minutes.

17. All documents that comprise, refer, or relate to AzGen’s liquidation or wind-down.

18, All documents that comprise, refer, or relate to AzGen promotional, marketing, or

other press-related materials.

19. All documents that comprise, refer, or relate to AzGen’s business plans or

financial forecasts. 2 (B /

E. Jeffrey Banchero

 

Attorney for Plaintiff
Anthony C. Lustig

-5-
Plaintiff's First Request for Production of Documents 18-CV-07503-HSG

 
So CF SI DR WN

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 50 of 84

Proof of Service
At the time of service I was over 18 years old and not a party to this action. My business
address is 601 California Street, Suite 1300, San Francisco, California 94108. On the date set

forth below, I served a true copy of the following documents:

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
DEFENDANT, AZGEN SCIENTIFIC HOLDINGS PLC

PLAINTIFFP’S FIRST SET OF INTERROGATORIES TO DEFENDANT, AZGEN
SCIENTIFIC HOLDINGS PLC

I served the documents, as follows:

xX (BY ELECTRONIC TRANSMISSION) by transmitting the foregoing
document(s) by e-mail the party(ies) identified below by using the email
address(es) as indicated

James S, Brown JamesBrown@duanemorris.com
Anjali Kulkarni akulkarni@duanemorris.com

Duane Morris LLP
One Market Plaza, Suite 2200
San Francisco, CA 94105-1127

For forwarding to AzGen Scientific Holdings, pursuant to court order dated March 22, 2019,
I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct. Executed in San Francisco, California on April 16, 2019.

Meg Kose

Mary /Bryan /}

 

 

 

PROOF OF SERVICE
18-CV-07503-HSG

 
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 51 of 84

EXHIBIT N
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 52 of 84

EXHIBIT N

Decl. of E. Jeffrey Banchero in Support of
Plaintiffs Motion for Entry of Default Judgment

Anthon C. Lustiv v. AzGen Scientific Holdings PLC
Case No. 18-CV-07503-HSG

Transcript of “We Know the Way”
AzGen Scientific Holdings PLC
2017-2018

EXCERPTS

 

“The skill sets we have added have allowed us to remain in front of ideas that have the potential
to be in the billions of dollars, and we’ve had a lot of success already. In our first year, we’ve
created $150 million in valuation increase. This is a pace of over 500% return. As such, we’re
looking at $15 billion in potential gains.

We have also developed spheres of influence in acceleration areas and technology hubs across
the globe. We’ve fostered relationships in Dublin, Silicon Valley, Boston, Washington, D.C.,
Malaysia, Montreal, and North Carolina, Madrid, Frankfurt, and London. This has allowed us to
create a thriving ecosystem of patents, technologies, and companies that encourage innovation
across three key areas of expertise. Our relationships and investments in life sciences are
allowing us to build a $1 billion portfolio of opportunities in technologies and therapies that will
be vital for mankind over the next 20 years. Areas like precision medicine and organ
manufacturing have been a dream for years. Now, they’re upon us, and AzGen are right in the
middle of it.

Our relationships in advanced technologies sees us work with companies that are right at the
forefront of crypto-currencies, virtual reality, and video production, artificial intelligence, and
data security in centers of excellence across the globe.”

KOR OR OK Ok

“As we set new milestones for year 2, we’re actively redeploying our human capital to handle
our growth. We are continuing our world-wide hunt for new technologies, while globally
commercializing the ones we already have.

We are also continuing to build on our global, top-tier relationship network of investment banks
and important sovereign wealth funds. Finally, with our newly formed science and technology

advisory board, we are looking to expand our portfolio of amazing companies we already work

with.

We have a lot to do, but we are confident we can do it, because we are AzGen, and we know the

29

way.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 53 of 84

EXHIBIT O
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 54 of 84

EXHIBIT O

Decl. of E. Jeffrey Banchero in Support of
Plaintiff's Motion for Entry of Default Judgment

Anthon C. Lustiv v. AzGen Scientific Holdings PLC
Case No. 18-CV-07503-HSG

Transcript of “AzGen Energy-Hydrogen” and “AzGen Energy Statistics”
AzGen Scientific Holdings PLC
2017-2018

EXCERPTS

 

‘““We need to find a way to swap our dependencies on fossil fuels for clean, sustainable,
renewable sources of energy. AzGen Energy has already found one. Hydrogen is one of the
simplest and most abundant chemical elements in our universe. It is also seen as the final piece
in the sustainable energy puzzle.”

* OK OK

“At AzGen Energy, we are funding significant growth in this expanding sector. We have
partnered with a Canadian company who has developed a fully patented technology to produce
hydrogen using nano-electrolysis.

%* ok OR Ok

“The current global hydrogen market is valued at $130 billion and is expected to grow by $150
billion within the next ten years. Based on the cost per energy unit, AzGen Hydrogen is the
cheapest and cleanest energy source per dollar when compared to oil, gas, and other forms of
renewable energy, and with the demand for clean energy increasing, we haven’t even begun to
scratch the surface of what is possible. Looking to the future, its certain that hydrogen will play
an increasingly important part of the global energy system. With our continued expansion in the
emerging markets, AzGen is set to play a vital role in the transition to a sustainable, carbon-free
energy sector in the decades to come.”

* KOK KK

“Our [AzGen’s] revolutionary nano-electrolysis process uses 50 times less electricity than any
other hydrogen manufacturing system currently in global use.”

* OK Ok Ok &

“As the world switche[s] to more sustainable sources of energy, AzGen Hydrogen is already
positioned to disrupt the billion-dollar marketplace with this ground-breaking technology. With
a 6.07% compound annual growth rate, our innovative process is set to revolutionize the world
energy sector.”
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 55 of 84

EXHIBIT P
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 56 of 84

BANCHERO

LAW FIRM LLP

E. Jeffrey Banchero

 

BANCHERO LAW FIRM LLP
601 California Street, Suite 1300
San Francisco, California 94108

(415) 398-7000
ejb@bancherolaw.com

 

Professional Banchero Law Firm LLP, 2000 - 2004 & 2009 - present.
Experience Kastner | Banchero LLP, October 1, 2004 ~ 2008.
Banchero & Lasater, 1986 - 1999.
Civil litigation and appeals.

Associate, Brobeck, Phleger & Harrison
San Francisco, 1981 - 1985.

Associate, Skadden, Arps, Slate, Meagher & Flom
New York, 1977 - 1979.

Teaching Associate Professor of Law (Evidence Advocacy).
Hastings College of the Law, 1985 - 1992.

Instructor, Legal Writing and Research
Hastings College of the Law, 1983 - 1984.

Faculty Member, U.S. District Court for the Northern
District of California, trial practice program, 1987 - 1992.

Court Member & Chair, Standing Committee on Professional
Appointment Conduct for the United States District Court, Northern District
of California, 2010 - 2013.

Education J.D. University of Chicago Law School 1977.
A.B. University of California, Berkeley 1973, with distinction.

March 2019
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 57 of 84

Other Experience

Admissions

Summary of
Professional
Experience

Research Assistant, Impeachment Inquiry

of President Richard M. Nixon, 1973-74

Judiciary Committee, U. S. House of Representatives
Transcribed tapes of presidential conversations.

New York 1978 (inactive)
California 1980
U.S. Courts of Appeals
Second, Sixth, and Ninth Circuits
U.S. District Courts
Northern, Eastern, Central, and Southern Districts of
California
District of Massachusetts
Eastern District of Pennsylvania
Eastern District of Michigan

Jeff has been lead counsel in many jury trials, bench trials,
arbitrations, injunction proceedings, and appeals in California
and elsewhere in the United States.

He brings this extensive litigation experience to a
complementary employment and transactional practice. Jeff
regularly negotiates employment and severance agreements
for executives at all levels. He also provides corporate advice
to emerging and other small-cap companies and partnerships.

Jeff has obtained jury verdicts for clients in the millions of
dollars. In 1991, he obtained a $26.7 million jury verdict for a
client in a contract dispute with a Japanese film company. Ina
more recent trial, a Federal jury in San Francisco awarded his
client $1.9 million on a fraud claim, which included $500,000 in
punitive damages.

He has handled sales-agent termination cases; intellectual
property and trade-secret cases; high-tech licensing disputes;
environmental litigation; employment disputes, including
wage and stock-option claims; breach of contract and other
corporate-control cases; banking, fraud, and real estate cases;
and claims by investors in limited partnerships.

His corporate clients have included Philips Electronics North
America Corporation, Philips Semiconductors, Inc., Lennar
Corporation, The Atchison, Topeka & Santa Fe Railway Co.,
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 58 of 84

Significant Trials,
Arbitrations, and
Appeals

The Burlington Northern & Santa Fe Railway Co., Jones-
Hamilton Co., General Chemical Corporation, ElectriGroup,
Inc., Metabyte, Inc., FS/ NY Shoes, Inc., Nelson & Associates,
Inc., and CrestPoint Solutions, Inc.

Jeff worked for many years with the Institute for the Study
and Development of Legal Systems (ISDLS) in international
legal reform. He helped develop mediation and case-
management reforms in courts in India, Bangladesh, and
Pakistan.

Cultured Gourmet, LLC v. Klein

(No. CGC-15-544613, San Francisco Superior Court, May 2016)
Trial on claims to expel member from California LLC, and for
fraud and breach-of-contract. Judgment for client on all
claims, including money damages. Affirmed on appeal,
Cultured Gourmet LLC and Karen W. Diggs v. Klein, Nos.
A149298 and A148469, California Court of Appeal.

Nelson & Associates v. Kurt Nelson

(AAA Arbitration, Los Angeles, Calif., Sept.-Dec. 2010)
Arbitration on claims to declare valid shareholders agreement
and stock-bonus grant and defense of claims for fraud and
wrongful-termination; clients were principals of a southern
California manufacturer’s representative.

Lozano-Gurley, Inc. v. Northfield Insurance Co.

(No. CV-057706, Santa Clara Superior Court, October 2008)
Trial on claims against insurance broker for professional
negligence ~ settled successfully after jury was empanelled;
case included claims against insurance company for bad-faith
after benefits under an insurance policy were denied to client.

Grewal v. Choudhury

(No. CV7-4218 CRB, U.S. Dist. Court, N.D. Calif., August 2008)
Jury verdict for $1.4 million on all counts, including fraud, in
favor of client who had loaned money to software developer;
in second phase of trial, jury awarded client $500,000 in
punitive damages.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 59 of 84

French Sole Shoes, Ltd. & FS/NY Shoes, Ltd. v. French Sole Ltd.
(No. CV03-8287 JFW, U.S. Dist. Court, C.D. Calif., April 2008)
After evidentiary hearing, a Federal court in Los Angeles held
UK company in contempt of court for violating an injunction
prohibiting use of client’s trademark in advertising and on the
internet.

McDonald v. Alien Technologies, Inc.

(AAA Arbitration, San Francisco, Calif., December 2007)
Award on behalf of client suing for severance pay and stock
grant on grounds that company constructively terminated his
employment by materially reducing his duties and authority.

Doar v. Chiao Smith & Associates.

(No. CV-05455, Marin Superior Court, June 2006)

Motion for mistrial granted after jury was selected; clients
were investors in Global Money Management, a fraudulent
hedge-fund; case settled after the mistrial.

Brox v. Peneder

(No. 26-25972, Napa Superior Ct., May 2006)

Client awarded judgment, including all money damages, in
bench trial in Napa, California; dispute involved real property
in St. Helena and the dissolution of a business partnership that
operated a Napa Valley inn.

Metabyte, Inc. v. Canal+Technologies, Inc.

(No. C 02-05509 RMW, U.S. Dist. Court, N.D. Calif., June 2005)
Jury trial in Federal court in San Jose, California representing
high-tech client with claims for breach of “put-option”
contract received after sale of stock to European multi-
national.

Scott Co. of California v. The Redevelopment Agency of the
City of San Jose

(No. 90-CV-707494, Santa Clara Superior Ct., Nov., 2004)
Judgment in bench trial for two surety clients in dispute arising
out of the construction of the San Jose Convention Center.

Levin v. Meagher

(No. A 10375, California Court of Appeal, July 27, 2004)
Decision addresses grounds for injunction against
presentation of documents for payment on a letter of credit
under California Uniform Commercial Code §5109.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 60 of 84

Chapel of the Chimes Napa Valley v. MTO Shahmaghsoudi
(5116484, Supreme Court of California and A102119,
California Court of Appeal, June 2003)

Successfully opposed petitions in California Court of Appeal
and Supreme Court to review order to disinter body of His
Holiness Hazrat Shah Maghsoudi.

AP] Associates, Inc. v. North American Philips Corp.

317 F.3d 610

(Sixth Circuit Court of Appeals, Cincinnati, Ohio, 2003)
Obtained summary judgment for semi-conductor firm in
Federal court in Detroit, Michigan in sales-agent termination
case; affirmed by the Sixth Circuit Court of Appeals.

Oracle Corp. v. Falotti

319 F.3d 1106

(Ninth Circuit Court of Appeals, 2003)

Co-counsel for former senior Oracle executive suing to recover
the value of employee stock-options valued in excess of $80
million. |

Scott Co. of California v. United States Fidelity & Guaranty
Insurance Co.

107 Cal.App.4th 197

(California Court of Appeal, 2003)

Decision addresses whether a surety’s liability on a public-
works bond exceeds that of its principal.

Hamilton & Cleghorn Bar Enterprises v. Brennan & Garlock
(AAA Arbitration, San Francisco, Calif., February, 2003;
California Court of Appeal, 2004)

Award on behalf of clients suing to recover interests in real-
estate limited partnerships; case was appealed to the
California Court of Appeal.

The Atchison, Topeka & Santa Fe Railway Co. v. Hercules Inc.
146 F.3d 1071

(Ninth Circuit Court of Appeals, 1998)

Achieved reversal in the Ninth Circuit Court of Appeals of
District Court order dismissing client's claims for violating
scheduling orders in a related case.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 61 of 84

Lectures and
Presentations

The Atchison, Topeka and Santa Fe Railway Co. v. Brown &
Bryant, Inc.

159 F.3d 358

(Ninth Circuit Court of Appeals, 1997)

Decision by the Ninth Circuit Court of Appeals on the scope of
a successor-company’s liability for clean-up obligations under
the Superfund statute.

Gerber Radio Supply Co., Inc. v. Philips Semiconductors, Inc.
(No. 9510934 -EFH, U.S. Dist. Ct., E.D. Mass., 1995)

Jury verdict for client in Federal court in Boston,
Massachusetts in sales-agent termination case.

Liebert Corp. v. North American Philips Corporation

(No. 66 17 32, Orange County Superior Ct., 1993)
Advisory jury verdict in product-liability case, leading to
settlement for client, North American Philips Corporation.

American Security Bank, N.A. v. Bank of America NT & SA
(No. C 90-3313-SBA, U.S. Dist. Court, N.D. Calif.,1993)

Jury trial in Federal court in San Francisco in mortgage-
banking case.

Bandai Co. Ltd. v. Pacific American Corp. v. Bandai Co.
(No. 89-7241-LEW-Jrx, U.S. Dist. Court, C .D. Calif.,1992)
$26.7 million jury verdict in Federal court in Los Angeles for
client suing on contract with a Japanese entertainment
company.

F, Inc. v. Mepco/Electra, Inc.
(No. 88-15167, Ninth Circuit Court of Appeals, 1988)
Affirming summary judgment in sales-agent termination case.

“Expert Evidence in the Assessment of Damages”
Presented at the International Bar Association Convention.
San Francisco, Sept. 2003.

Address to the National Electrical Manufacturers
Representatives Association, “Contract Issues for the
Representative”

NEMRA National Convention, Washington, D.C. , March 2003
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 62 of 84

Professional
Organizations
and Clubs

International
Legal Reform

“Conducting an Effective Cross-Examination in California”
Presented at Lorman Education Services seminar.
San Francisco, May 2001

Speaker, Investiture of Thomas A. Balmer as a
Justice of the Supreme Court of Oregon
Salem, Oregon, November 13, 2001

Visiting Committee, 2009 - 2011
The University of Chicago Law School

Member, Board of Directors,
Institute for the Study and Development of
Legal Systems (ISDLS), 2000 - 2012.

Member and General Counsel,
Board of Directors, Magic Theatre, 1998-2003.

Chair, Legal Committee, 2002 - 2004
Member, Board of Directors, 2006 - 2008
Treasurer, 2008

The Olympic Club, San Francisco

President, Cercle de l'Union, 2000 ~ 2001

India, March 2007
ISDLS Project Director, City Civil Courts Mediation Centre,
High Court of Karnataka, Bangalore.

India, November 2005
Advisor, Tis Hazari district court Mediation Center, Delhi.

India and Bangladesh, April 2002
Speeches and panel discussions on alternative dispute
resolution in Ahmedabad, India and Dhaka, Bangladesh.

Malaysia, October 2001

Speeches and panel discussions on case management and
ADR before Malaysian judicial officers in Kuala Lumpur;
before faculty of the International Islamic University of
Malaysia, Gombak; and before bar associations in Kota
Kinabulu and Kuching, Borneo.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 63 of 84

Personal

Bangladesh, April 2000
Member, ISDLS delegation on judicial reform. Presentations
to Supreme Court judges and members of the Dhaka bar.

Hong Kong, April 2000
Panelist appearing before members of the Hong Kong bar
association on ADR techniques and case management.

Pakistan and Bangladesh, October 2000

Recipient, Speaker’s Grant, U.S. Department of State

Lectured on ADR and case management at Pakistan College of
Law, Lahore, Pakistan, and at judicial training programs in
Dhaka and Chittagong, Bangladesh.

Bangladesh, December 1999

Member, ISDLS delegation on judicial reform; meetings with
judges and members of the Ministry of Law, Law
Commission, and Bar Council in Dhaka.

India, September - October 1996

Member, American Legal Delegation participating in a
national assessment of India’s civil justice system. Lectures
and meetings with study groups and bar associations in
Chenai, Calcutta, Hyderabad, and Mumbai.

Born February 19, 1951, in San Francisco, California.
Married with three children.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 64 of 84

EXHIBIT Q
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 65 of 84

BANCHERO LAW FIRM LLP
Anthony Lustig v. AzGen Scientific Holdings PLC
Civil Action No. 18-cv-07503-HSG

Attorney and Paralegal Hours
June 2018 — November 2019

Initial Representation; Answering AzGen’s Letter Terminating Lustig’s Employment
Anthony C. (“Tony”) Lustig retained the Banchero Law Firm in June, 2018. He told us AzGen
owed him two months in back-salary and more than $8,000 in unreimbursed travel expenses. A
Jew days after my initial call with Tony, an Irish law firm sent him a letter terminating his
employment. The letter claimed Tony was “self-dealing” and, on these grounds, claimed that
AzGen owed him nothing for his 1 million + shares of AzGen stock. We interviewed Tony and
began reviewing text messages, e-mail messages, and other documents, all of which supported
his version of events. AzGen owed him the salary and expenses, and the “self-dealing”
allegations were false—a lawyer’s pretext for denying Tony payment for the stock. We wrote a
letter explaining this to the Irish lawyers, Exhibit I. It was during this period we confirmed that
Yony was an employee under California law and entitled to the protections of the Labor Code.

6/8/18 EJB 0.4 Initial call from Tony Lustig.

6/8/18 EJB 03 Read AzGen-Lustig employment agreement, emails to and from
CEO, and other materials sent by client.

6/12/18 EJB 03 Read letter from the Irish attorneys, Kennedys, terminating T.
Lustig and purporting to claw back his shares of stock in Azgen
(.1); call, T. Lustig, to discuss letter and email he will send to P.
Gray and whether to copy message to principal investor (.2).

6/14/18 EJB 0.8 Meet with T. Lustig; we discuss facts, AzGen business he
conducted; C.Corp and its CEO, M. Spio; response to Kennedys!
letter.

6/15/18 MBB 1.8 Research regarding penalties for late payment of wages; distinction
between an employee and an independent contractor; right to
attorney's fees; locate citations for letter to Kennedys; revise letter.

615/18 EJB 3.3 Email messages from T. Lustig summarizing salary due for
April/May, 2018, and unreimbursed business expenses (.5); call, T.
Lustig, to discuss response to termination letter (.4); revise letter to
Kennedys (1.8); email messages and telephone calls with T. Lustig
re: monthly invoices he submitted to AzGen, and other facts
required for letter (.6).

6/16/18 EJB 0.7 Email and text messages from T. Lustig, and original Letter of
Offer; review, and revise letter to Kennedys.

6/18/18 FUB 0.3 Final revisions to letter to Kennedys; email messages, call, T.
Lustig re: final revisions.

-|-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 66 of 84

6/19/18

6/27/18

7/2/18

7/19/18

7/26/18

8/6/18

8/7/18

8/8/18

8/9/18

8/10/18

EJB

EJB

EJB

EJB

EJB

EJB

EJB

EJB

EJB

EJB

z

0.3

0.1

0.2

0.4

1.6

0.3

0.3

0.5

3.8

2.4

Email to T. Lustig in response to his questions re: sending
Kennedys letter and response to C.Corp CEO Mary Spio (.2);
further message from T. Lustig, forwarding message from C.Corp’s
M. Spio (.1).

Email from T. Lustig enclosing draft message to AzGen investor;
call, T. Lustig, with comments on message.

Call, voicemail, to attorney James Brown, representing AzGen (.1);
text from T. Lustig and reply re: C.Corp CEO's refusal to deal with
AzGen until dispute is resolved (.1).

Call, AzGen lawyer Brown; he states AzGen is claiming Tony was
self-dealing, but admits his information is limited; we discuss my
sending him emails and texts to refute allegation (.2); call, T.
Lustig, to report on call with Brown (.2).

Read C.Corp - AzGen SPV Operating Agreement; email and text
messages between client and P. Gray; and related travel receipts
(1.4): begin outlining response to AzGen lawyer to rebut self-
dealing allegation (.1); calls, voicemail, to T. Lustig. (.1)

Call, T. Lustig; we discuss my review of texts and e-mail messages
to Paul Gray.

Call, T. Lustig re: shares of stock in AzGen; valuation, planned
liquidity events; cap table; other shareholders.

Read Dynamex decision and related memorandum re: independent
contractor/employee distinction.

Research independent contractor/employee test, for purposes of
claiming attorneys’ fees under Labor Code sec. 218.5; read Borello,
Martinez and related decisional law, including decisions from the
federal district courts in California.

Outline elements proving that T. Lustig is an AzGen employee,
using Dynamex and Borello factors (1.3); go through file, reviewing
original August 1, 2017, agreement, December 27, 2017 agreement,
notes on Tony's work and business relationship with AzGen, and
related correspondence (1.1).

Filing the Complaint and Serving Process; Preserving Key Evidence

Although AzGen’s founder and principal, Paul Gray, is a U.S. citizen and apparent U.S.
resident, AzGen was organized under the laws of Ireland and had its principal place of business
in Dublin. In September, 2018, it became clear that Tony would have to file suit to recover what
he was owed. We began drafting the complaint. We prepared to serve the complaint under the
rules of the Hague Convention, which are somewhat complex. We spent time locating an Irish
solicitor to advise us. We also spent time preserving key evidence from AzGen’s website, the
videos “We Know the Way” and “AzGen Energy Statistics”. We filed a First Amended

-2-
Case 4:18-cv-07503-HSG Document 47-1 Filed.11/15/19 Page 67 of 84

Complaint and sent the complaint to Kennedys, AzGen’s Irish law firm, with a form for Waiver
of Service of the Summons and Complaint. The e-mail bounced back, so we took steps to serve
the complaint under the Hague Convention, which included preparing a letter for, and working
with, the Court’s clerk. On January 23, 2018, a partner in the San Francisco offices of Duane
Morris LLP executed the Waiver of Service.

9/12/18

11/2/18

11/6/18

11/14/18

11/16/18

11/18/18

11/19/18

11/20/18
11/26/18

11/26/18

EJB

EJB

=

EJB

EJB

EJB

EJB

EJB

MB
EJB

MB

3.9

3.9

0.3

1.1

2.5

3.7

4.7

0.7
1.3

0.3

Review AzGen’s corporate information from Irish database to
determine names of agents, directors, and address for service of
process (.2); research rules for service of complaint on foreign
corporation, including Articles 5, 10 of the Hague Convention; US
Supreme Court authority (Watersplash v. Menon), and 9th Circ. and
N.D. Cal. federal court rules and decisions (3.5); outline procedures
for service of complaint; email to lawyer colleagues seeking referral
of Dublin-based solicitor to effect service on AzGen (.2).

Review T. Lustig-Paul Gray correspondence, Lustig invoices to
AzGen, and related factual materials for draft complaint (2.4); begin
drafting complaint, including jurisdiction and venue allegations (.9);
email to T. Lustig with questions on certain factual allegations
needed for complaint (.6).

Email to T. Lustig with fact questions for complaint, including
current status of C.Corp and whether P. Gray has communicated
further; Mary Spio of C.Corp; and venue issues.

Work on draft complaint (.4); emails to T. Lustig with fact
questions for complaint (.7)

Email to T. Lustig re: AzGen videos and forensic preservation for
those links (.1); write general allegations section for complaint (2.4)

Work on complaint, including causes of action for waiting time
penalties, and breach of contract (2.8); research on implied

covenant allegations, and tort for wrongful discharge for violation
of public policy (.9).

Finish first draft of complaint, including research and draft cause of

action for wrongful discharge, waiting time penalties, and breach of
contract; revise draft.

Proofread and cite-check complaint.

Read revisions to complaint suggested by T. Lustig (.2); email
messages from May, 2018 concerning Tony’s potential work with
C.Corp (.4); further emails and responses from client regarding
complaint (.7)

Telephone call with computer consultant re: preserving AzGen
videos posted on Vimeo; email to J. Banchero.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 68 of 84

11/27/18

11/28/18

11/29/18

12/4/18

12/5/18

12/5/18
12/6/18

12/7/18
12/12/18

12/13/18

12/14/18

12/17/18

EJB

EJB

EJB

=

EJB

EJB

MB
EJB

EJB
EJB

MB

MB

EJB

0.4

2.8

0.9

2.6

2.3

0.6
0.4

0.4
0.6

0.8

0.8

0.3

Outline agenda for 11/28 meeting with client, to go over allegations
in complaint, including fourth cause of action for wrongful
discharge.

Meet with T. Lustig to go over draft complaint -- expense amounts,
value of AzGen stock, his communications with P. Gray demanding
payment for April-May time, and wrongful discharge (2.2); write
notes to file memorializing interview (.6).

Further email message re: allegations in the complaint concerning
stock certificates (.2); revise complaint, and send further draft to T.
Lustig (.7)

Email from T. Lustig re: cause of action for wrongful discharge,
and possible fraud/misrepresentation claims (.1); reply, explaining
claims and facts in support of these claims (.6); final revisions to
complaint (.3); research, Hague Convention terms and confirm
availability of service by mail on foreign corporation under Federal
Rules (.7); letter to Susan Yoong, ND Court Clerk, requesting that
the Court send complaint, summons, and related materials to AzGen
at its Ireland address, and to confirm service (.9),

Email from T. Lustig, with further comment on factual allegations
in complaint, and discussing L. Siemens and L. Carter, and their
roles at AzGen (.2); reply to T. Lustig’s message, commenting on
fraud/misrepresentation facts (.4); work on complaint, including
revisions to non-payment of wages cause of action, adding stock
payments due to this claim (1.2); work on letter to Northern District
Court Clerk and service issues (.5)

Research filing procedures, court rules for Northern District.

Email from T. Lustig explaining AzGen's structure, names of
employees, and corporate offices in Dublin, and reply (.2); revise
complaint (.2).

Revise complaint.

Final revisions to draft complaint (.5); send draft to T. Lustig, with
comment, for final review before filing. (.1)

Research local rules and Judge's standing orders; calendar
deadlines.

Review Order Setting Case Management Conference and calendar
additional deadlines (.3); compile documents required to be served
on defendant per court order, court website, and local rules (.5).

Call, James Brown, AzGen lawyer, to discuss AzGen's obligation to
pay Lustig’s salary and other compensation (.1); call, T. Lustig, to
report on call (.1); go over materials from Court for service with
summons (.1).
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 69 of 84

12/18/18
12/19/18

12/21/18
12/27/18

1/3/19

1/3/19

1/7/19

1/9/19

1/10/19

W11/19

1/14/19

1/14/19

1/18/19

1/18/19

MBB
EJB

MB
MB

MB

EJB

EJB

EJB

EJB

EJB

EJB

MB

EJB

MB

2.2
0.1

0.3
0.6

1.0

0.7

0.8

1.5

0.4

0.5

0.6

0.3

1.2

0.5

Research recent case law interpreting Dynamex decision.

Email message to J. Brown, requesting payment and status of his
law firm's representation.

Prepare and file Declination of Magistrate Judge form.

Review court order assigning Judge Haywood S. Gilliam, Jr.;
download and review judge's standing orders; calendar new case
management conference date and related deadlines.

Prepare Notice & Waiver of Service forms; compile packet of
documents to be served on defendant; review filing procedures for
Oakland court (.8); research rules for demanding jury trial (.2).

Revise complaint to add jury demand at end of pleading, and check
local rules for other pleading requirements (.4); letter to J. Brown,
requesting that he confirm his representation of AzGen (.3)

Email from T. Lustig and reply re: text messages and phone call
with Mary Spio of C.Corp, in which I advise Tony on Mary's role as
a witness in the case, and discovery issues with respect to his
communicating with her (.5); work on first amended complaint (.3)

Revise complaint, completing First Amended Complaint, including
revisions to jurisdiction section and jury demand (1.1); letter to M.
Walshe of Kennedys, Dublin, Ireland, enclosing complaint and
form for waiver of service of summons (.4)

Letter to M. Walshe and cover e-mail message (.2); e-mail
messages to lawyers at the Kennedys Dublin, Ireland office when
the Walshe e-mail bounces back, enclosing summons, complaint,
and related case materials (.2).

Revise draft letter to court clerk requesting service of process under
the Hague Convention (.2); calls, B. McFarlane and voicemail to
Brian Pedersen, regarding Neil Beaton and Brian as potential
experts in the case (.3).

Email message to T. Lustig re Q.Corp and AzGen's investment in
Q.Corp (.5); email message from Court describing service
requirements for foreign corporation (.1)

Call, email to court clerk re procedure for having clerk serve
Summons and Complaint by mail.

Draft declaration for court clerk Jordan Burgan for service of
summons and complaint by mail (.8); go over exhibits to
declaration and procedures for sending (.4).

Research mail options for mail to Ireland with return receipt; revise
declaration of J. Burgan; email J. Burgan with declaration.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 70 of 84

1/18/19 MBB 0.5 Research on mailing with return receipt; proof of service of
summons and complaint under Fed. Rule Civ. Proc. 4(f).

1/22/19 EJB 0.7 Email from T. Lustig and reply re: AzGen's corporate restriction for
non-filing of 2018 statement in Ireland (.2); call, T. Lustig to
discuss his research on AzGen's corporate status (.2); email
message and receipt of Waiver of Service of Summons from J.
Brown, Duane Morris lawyer (.1); call, to report on waiver, to T.
Lustig (.2).

1/22/19 MB 0.7 Online research re "strike-off" of AzGen Plc; download forms and
information (.5); calendar deadlines triggered by Waiver of Service

(2.)

Drafting the Motion for Anti-Suit Injunction

Because we sent the waiver form to the Irish attorneys, AzGen had 90 days—until late April,
2019—to respond to the complaint. On the first day of this 90-day period, I received a letter
from Irish lawyers reiterating AzGen’s refusal to pay Tony any amount whatsoever. Now,
however, the lawyers demanded that Tony pay hundreds of thousands of dollars in damages and,
on AzGen’s behalf, threatened to file suit against Tony in Dublin. (Exhibit K.) An individual in
Tony's position could not easily defend himself in a foreign court, and such a lawsuit would
threaten this Court’s jurisdiction to adjudicate Tony's claims. We drafted a motion for anti-suit
injunction, which, under well-established Ninth Circuit authority, Tony would be entitled to. We
were prepared to file the motion in this Court immediately upon notice that AzGen had sued
Tony in Dublin. Despite the threat, AzGen did not file suit, so we did not file the motion. The
anti-suit injunction required Tony to demonstrate that this Court has personal jurisdiction over
AzGen. We used the jurisdictional facts and decisional law in the draft motion in the instant
motion for entry of default judgment.

1/23/19 EJB 3.0 Letter from Irish lawyers OCWM Law, threatening to file law suit
in Dublin, Ireland against T. Lustig (.3); research grounds for
injunction to prohibit AzGen from proceeding against client in
Ireland (.5); call, T. Lustig to discuss lawyer's letter and issues it
raises: jurisdiction in Ireland, forum non conveniens, and exposure
in damages for alleged breach of duty (.8); research, begin outlining
motion for anti-suit injunction (1.4).

1/24/19 EJB 5.1 Call, T. Lustig, to discuss Q.Corp and C.Corp work, for purposes of
jurisdiction facts (.3); work on anti-suit injunction motion,
including research on Circuit cases, and the Gallo decision and its
progeny (4.6); further call and email from T. Lustig re: Q.Corp and
C.Corp headquarters in Calif. (.2).

1/24/19 MBB 3.3 Research additional case law supporting anti-suit injunction.

1/2519 EJB 3.5 Work on anti-suit injunction law section--complete first draft (2.7);
call, F. Hainline to discuss referral of Irish lawyer (.1); calls, T.

-6-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 71 of 84

1/25/19

1/26/19

1/26/19

V/27/19

2/7/19

2/8/19

2/10/19

2/10/19

2/11/19

2/11/19

2/12/19

2/13/19

2/14/19

MBB

EJB

MBB

EJB

EJB

MB

EJB

MBB

EJB

MBB

EJB

EJB

EJB

4.5

1.5

6.6

3.8

1.2

1.2

2.9

3.4

2.0

1.9

3.7

41

Lustig to go over facts that support jurisdiction (.4); and emails
from Tony re his contacts with C.Corp and Paul Gray's text
messages concerning work in California (.3).

Research on personal jurisdiction decisional law for anti-suit
injunction.

Revise anti-suit injunction brief -- legal authorities on anti-suit
injunctions (.8); work on jurisdiction section (4); call, T. Lustig. (3)

Further research; draft section re personal jurisdiction for anti-suit
injunction.

Revise law section, anti-suit injunction (.3); draft, and revise, Decl.
of Tony Lustig in support of motion--review recent messages, texts,
between Paul Gray and Tony Lustig (3.4); email enclosing draft
declaration to T. Lustig, with comment (.1).

Email messages from T. Lustig with information for declaration in
support of anti-suit injunction (.3); revise declaration and send, with
comment, to T. Lustig. (.9)

Review emails from client and organize evidentiary files of texts
and emails. -

Revise anti-suit injunction law section (.4); draft letter to Brendan
Frawley, OCWM Dublin lawyer, in response to his letter of January
23, and revise letter (2.4); e-mail message to T. Lustig enclosing
letter (.1).

Further research to support anti-suit injunction (1.3); research on
personal jurisdiction; employment context (1.0); revise letter to
AzGen attorneys (1.1).

Call, T. Lustig re: declaration in support of anti-suit injunction (.2);
revise response letter to OCWM lawyers (.7); notice of motion,
proposed order, and revise memorandum, anti-suit injunction (1.1).

Further research on personal jurisdiction and revise jurisdiction
section of motion for antisuit injunction.

Call, T. Lustig to get his comments on draft letter to Irish lawyers,
OCWM (.3); work on motion for anti-suit injunction, law section
and T. Lustig declaration (3.4)

Initial call with Dublin, Ireland lawyer Ronan Hynes; we discuss
Lustig's federal court lawsuit, OC WM's threat to sue Tony in the
High Court of Dublin, timing, procedures in the Irish courts, and
terms of representation (.6); work on anti-injunction brief
(Unterweser factors, Statement of Facts) (3.5).

Work on bond section, and Unterweser factors, motion for anti-suit
injunction (1.6); revise statement of facts and legal standard for

-7-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 72 of 84

2/14/19

2/15/19

2/15/19

2/16/19

2/19/19

2/19/19

2/20/19

2/20/19
2/20/19

2/22/19

2/26/19

2/27/19

MB

EJB

MB

EJB

EJB

MB

EJB

EJB
MB

EJB

EJB

EJB

0.5

2.1

0.7

2.6

1.3

0.4

0.9

1.5
1.0

1.8

0.6

0.2

motion (2.7); work on CMC deadlines and discovery plan (.4);
revise Lustig declaration (.3).

Online research re preservation of text messages; email to client re:
providing his texts and emails related to issues in the lawsuit.

Draft introduction and revise legal section of anti-suit injunction
brief (1.4); call, T. Lustig to discuss C.Corp, Paul Gray, Luis
Siemens and statements leading to termination of employment
relationship (.7).

Telephone call with client and J. Banchero re obtaining emails,
texts, other documents (.5); check status of AzGen on Ireland
website (.2)

Revise brief for anti-suit injunction (2.3); email messages with T.
Lustig re: AzGen board member Jim Cain and settlement (.3)

Call, T. Lustig to discuss L. Siemens threats, J. Cain, possible
settlement text message to P. Gray (.5); revise Lustig declaration
and brief revisions to memorandum brief, motion for anti-suit
injunction (.8)

Update calendar (.2); set up Dropbox file for documents; emails
with client (.2).

Letter to J. Brown re: Rule 26 meet and confer deadlines for Case
Management Conference, scheduled for March 26 (.6); work with
M. Banchero on T. Lustig documents for disclosure under Rule 26

(.3).
Revise memorandum in support of motion for anti-suit injunction.

Emails with client re: documents; attempt to access Outlook .pst
files uploaded by client; brief review of other documents sent.

Revise introduction and "same issues/same parties" section, adding
Seattle Totems argument.

Call, T. Lustig re: interview with Mary Spio and potential
settlement demand to AzGen (.3); email messages with T. Lustig
about CMC conference and March 5 deadline to meet and confer
with opposing counsel, and settlement procedures (.3).

Email messages and reply, T. Lustig, re P. Gray and L. Siemens.
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 73 of 84

Drafting the Case Management Conference Statement, Initial Disclosures under Rule 26,
and Serving Interrogatories and Requests for Admission; Duane Morris Moves to
Withdraw as AzGen’s Counsel

Initial deadlines in the case were approaching, including dates for filing a Case Management
Conference Statement and initial disclosure under Rule 26. These required us to investigate and
settle on witnesses, key documents, and damages calculations. Duane Morris gave notice that
the firm was moving to withdraw. I was asked to stipulate to extending the CMC conference,
which I agreed to and the Court entered. We did not oppose the motion to withdraw, but we did
file an opposition paper recommending that Duane Morris continue to serve papers on AzGen
pursuant to the Local Rules. Because the value of Tony’s AzGen stock is an element of damages,
we served written discovery to elicit financial information from AzGen relating to its finances
and capitalization. Prior to Duane Morris’s withdrawal, the parties engaged in settlement
discussions.

3/4/19 EJB 1.4 Call, T. Lustig to discuss meet-and-confer deadlines with opposing
counsel, and CMC statement (.2); call, James Brown, to discuss
CMC and possible resolution of dispute (.3); call, T. Lustig, to
report on call with Brown (.4); emails from T. Lustig between him
and M. Spio of C.Corp and call to discuss (.5).

3/5/19 EJB 09 Call, J. Brown, AzGen counsel; he informs me that he is moving to
withdraw; he raises settlement (.4); call, to report on J. Brown call,
with T. Lustig (.5).

3/6/19 FJB 3.0 Research on Calif. statutes providing for personal liability for
officers and directors of company owing wages to employee, and
lien law, as it may apply to AzGen's investments in C.Corp and
Q.Corp Corp. (1.8); email messages with T. Lustig re: AzGen's
settlement offer, and procedural steps (1.0); further email message
from J. Brown, requesting stipulation for CMC and related
deadlines (.2).

3/7/19 EJB 0.7 Call, T. Lustig, to discuss his telephone call with Mary Spio -- value
of C.Corp tokens, conversations with Gray re: Tony's work, and his
call with Q.Corp Corp. CEO (.4); emails with J. Brown and
associate re: motion to withdraw as counsel, scheduling date for
CMC with Judge Gilliam (.3).

3/8/19 EJB 0.4 Emails with T. Lustig re: M. Spio, and facts in defense of self-
dealing allegations (.2); emails with J. Brown's associate re:
stipulation for extension of CMC. (.2)

3/11/19 EJB 05 Notes to file on T. Lustig's conversations with Q.Corp CEO and
Mary Spio (.3); call, T. Lustig to report on AzGen lawyers’
administrative motion to extend CMC conference (.2).

3/12/19 EJB 1.3 Receive stipulation extending CMC from Duane Morris, review and
revise, to correct dates for discovery disclosures (.6); email to

-9-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 74 of 84

3/13/19

3/14/19

3/15/19

3/17/19

3/18/19

3/19/19

3/20/19

3/21/19

3/26/19

3/26/19

3/27/19

3/28/19

EJB

EJB

EJB

EJB

EJB

EJB

EJB

EJB

MB

EJB

EJB

EJB

5.1

0.9

1.3

0.4

0.8

0.2

0.2

0.8

0.6

0.8

3.5

0.9

Duane Morris paralegal enclosing revisions, and further calls with
associate to confirm stipulation, and sign (.7)

Receive service of Duane Morris LLP administrative motion to
withdraw as AzGen's counsel, and review (.4); outline response to
statement, and research Local Rules and related authorities, draft
response, Decl. of T. Lustig and Decl. of E. Banchero, and
Proposed Order (4.5): email to client, with comments and fact
question re: declaration (.2).

Revise opposition statement to Duane Morris's administrative
motion to withdraw (.6); emails with T. Lustig re: his declaration

(3)

Final revisions to opposition/response to administrative motion re:
Duane Morris withdrawal (.8); calls, court clerk and James Brown,
email messages, re: conflict for hearing date, possible attendance by
telephone (.5)

Draft request for telephone conference or continuance re:
Administrative Motion to withdraw.

Email from Court deputy requesting motion and proposed order re:
Administrative hearing; prepare order and revise motion (.4); reply
brief on Administrative motion (.1); emails with T. Lustig re
C.Corp and Mary Spio, reply (.3)

Email from T. Lustig re: latest message from C.Corp CEO Mary
Spio re: investment.

Email from T. Lustig and reply re: conversation with Q.Corp CEO
re: AzGen's investment and AzGen's plans.

Attend hearing, by telephone, on Duane Morris LLP's motion to
withdraw (.4); notes to file (.1); call with T. Lustig to report on
hearing (.1); call, email with T. Lustig re: T. Elfmont,
detective/asset search for AzGen (.2).

Organize recently-filed pleadings (.3); update calendar deadlines
(.3).

Complete ADR certification form and send to client; go over ADR
packet (.2); attention to current court deadlines--initial disclosures,

discovery plan, and CMC statement (.5); email from J. Brown re
time for default and service issues (.1)

Work on initial disclosures: witnesses, documents, and damages
calculations (1.7); begin drafting requests for documents and
interrogatories (1.5); call, T. Lustig re ADR and ADR certification
(.2); further call, T. Lustig, re: KG Charles at Q.Corp Corp. (.1).

Call, T. Lustig re: Q.Corp CEO, ADR Certification, possible
settlement approach with P. Gray (.6); call, J. Brown re: settlement

-10-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 75 of 84

3/29/19

3/29/19
A/N/19

4/2/19

4/3/19

4/8/19

4/9/19

4/9/19

4/12/19

EJB

MB
EJB

EJB

EJB

EJB

MB

EJB

EJB

4.3

0.3
1.7

1.7

1.6

3.7

0.6

44

2.3

(.1); call, to report on J. Brown call and possible Paul Gray-T.
Lustig negotiation, with T. Lustig (.2).

Work on initial disclosures: witnesses, documents, damages
calculations (2.1); go through fact memoranda and email messages
from client to outline facts for default judgment (1.3); attention to
ADR form and service on Duane Morris LLP for forwarding to
AzGen (.2); research attachment/claim and delivery/turnover
orders/appointment of receiver to secure judgment, and pre-
judgment remedies generally (.7).

Revise ADR Certification; file and serve.

Research on pre-judgment attachment and liens, turnover orders,
assignment orders re: AzGen's investments in Q.Corp and C.Corp
(1.1); notes to file (.2); call, J. Brown re: settlement (.1); call, email
messages, T. Lustig re Brown, Paul Gray, and settlement (.3).

Work on attachment/execution outline, and research CCP
attachments statute and California authorities on levy re: stock
certificates and interests in companies.

Emails with T. Lustig, and calls, re text message from M. Spio
phone (hacking/tapping phones); draft responses to Spio (.5); work
on initial disclosures (.5); work on requests for production of
documents: AzGen financial statements, balance sheets and other
corporate information to determine stock value (.6).

Draft Case Management Statement (2.9); draft interrogatories and
requests for admissions (.4); call, T. Lustig re: damages calculations
for initial disclosures and CMC statement (.2); email from T. Lustig
enclosing names of AzGen shareholders for disclosure pursuant to
local court rule (.2).

Review and revise draft Case Management Statement and
discovery.

Draft declaration of E. Jeffrey Banchero in connection with
plaintiff's Case Management Statement (.4); draft Certificate of
Interested Parties or Entities (.3); revise initial disclosures (.7);
calls, T. Lustig, re: facts for initial disclosures and Case
Management Statement, including damages calculations (.4); revise
Case Management Statement (2.6).

Revise draft request for production of documents and send to client
(.4); call, T. Lustig to discuss terms of document request (.3); email
to R. Hynes, Irish counsel, re AzGen "strike off’ and personal
service under the Hague Convention (.6); draft interrogatories re:
value of T. Lustig AzGen shares (.6); continue preparing attachment
papers for levy on C.Corp and Q.Corp investments (.4).

-11-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 76 of 84

4/1519 EJB 24 Revise interrogatories (1.1); revise request for documents, including
email from T. Lustig and revisions to first draft re: valuation
documents (1.3).

4/15/19 MBB 0.5 Review and revise interrogatories and request for documents.

4/16/19 EJB 2.5 Call, from T. Lustig re: AzGen's Jim Cain (.2); final revisions to
requests for admission and interrogatories, and emails re: same with
T. Lustig (.3); travel to Oakland for Case Management Conference
(.7); attend conference before Judge Gilliam (.6); travel to San
Francisco (.7).

4/16/19 MB 0.2 Calendar deadlines for discovery.

Clerk’s Entry of Default; Discovery on the Value of AzGen’s Investments in C.Corp. and
Q.Corp.

AzGen did not replace Duane Morris. The date set by the Court for AzGen to respond to the
complaint passed. We filed an application with the court clerk for entry of default, which was
granted. We began drafting the motion for entry of default judgment. Because AzGen did not
respond to the written discovery concerning its finances, we took steps to value AzGen’s
investments in two California companies—Q. Corp and C.Corp. We wrote letters to, and served
subpoenas on, each company and attempted to work with lawyers for the companies to obtain
declarations in lieu of deposition testimony. Because Q.Corp considered the information
sensitive, its lawyer requested that we obtain a protective order from the Court. Because AzGen
was unrepresented, I could not obtain the protective order by stipulation, so I filed a motion,
which the Court granted. The subpoenas, and the work with lawyers for Q.Corp and C.Corp in
connection with the subpoenas, took longer to accomplish than expected. We offered to accept
declarations in lieu of deposition testimony. The lawyers for the companies were at times
cooperative, and seemed interested, but at the deadline for filing this motion, they had not
provided declarations from their clients. It was during this period that the Court held a hearing
to modify its order with respect to service of papers on AzGen through Duane Morris, its former
counsel.

418/19 EJB 09 Work on request to court clerk to enter default, and timing for
request (.5); outline application to Court for default judgment (.4).

419/19 EJB 23 Research re: entry of default and default judgment (.6); email
message to J. Brown re: entry of default on April 23 (.1); draft
Request for Entry of Default and supporting declarations of E. J.
Banchero and T. Lustig (1.6)

4/23/19 EJB 1.1 Work on request to enter default by clerk, including Banchero
declaration and request, and call, T. Lustig re: his declaration (.4);
work on motion for default judgment: outline memorandum in
support, and read default-judgment cases decided by Northern
District judge. (.7).

-12-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 77 of 84

4/24/19

4/25/19
4/26/19
4/26/19

5/2/19

5/2/19
5/3/19

5/6/19
5/7/19
5/8/19

5/16/19
5/20/19

5/23/19
6/3/19

6/4/19

6/5/19

6/7/19

EJB

MBB
MBB
EJB

EJB

MB
EJB

MBB
MBB
EJB

MBB
EJB

EJB
EJB

EJB

EJB

EJB

0.2

5.8
3.5
0.2

2.4

1.0
0.8

1.1
2.2
0.4

0.1

0.1
1.9

1.1

0.4

0.8

Receive order re: default from court clerk; email to client, with
explanation.

Research and begin drafting motion for entry of default judgment.
Work on motion for entry of default judgment.

Email to R. Hynes, Irish lawyer, re legal questions, including
service of process under the Hague Convention and AzGen's
responsibility to creditors under Irish law; suggest time for
telephone call.

Research on standard to prove damages; read Ninth Circuit
decisional law and write summary memorandum for use in motion
for default judgment (1.7); call, R. Hynes, Irish attorney re: service
on de-listed corporation and other issues for default against AzGen
(.6); notes to file (.1).

Create screenshot record of AzGen website.

Call, T. Lustig re Q.Corp investment and his discussions with
Q.Corp CEO (.5); work on motion for entry of default judgment

(.3).
Revise motion for entry of default judgment.
Revise motion for entry of default judgment.

Email and reply, J. Brown, re: Duane Morris's obligation to accept
service of documents for AzGen, and court's recent minute order.

Revise motion for entry of default judgment.

Email and reply re: subpoena of Q.Corp, and T. Lustig's
conversations with Q.Corp CEO.

Email and reply re: subpoena to Q.Corp.

Call, J. O'Connor, to discuss using him as an expert witness re:
attorneys’ fees on motion for entry of default judgment (.4);
research re: subpoena duces tecum to Q.Corp and C.Corp, and
outline document requests and topics for deposition (1.5).

Work on subpoena duces tecum, notice of deposition, and cover
letter to Q.Corp; send, with comment, to T. Lustig.

Email from T. Lustig re Q.Corp Corp. deposition and reply (.2);
final revisions to letter, subpoena, and notice of deposition (.2)

Email message from R. Dharnidharka, DLA Piper lawyer
representing Q.Corp Corp, re: subpoena duces tecum (.1); call,
Dharnidharka to discuss subpoena (.3); emails to T. Lustig re
subpoena and next steps, and follow-up call on same subjects (.4).

-13-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 78 of 84

6/10/19

6/10/19

6/17/19

6/19/19
TAG/AO

7/22/19

7/23/19

7/23/19

7/23/19

T/29/19
8/1/19

8/2/19

8/7/19

8/9/19

8/12/19
8/28/19

9/3/19

EJB

MBB

EJB

EJB
EJB

EJB

MB

MBB

EJB

EJB
MBB

MBB

MB

EJB

EJB
EJB

EJB

0.8

1.2

3.6

0.2
0.3

0.7

0.2

1.

3.1

0.2
0.6

1.1

1.7

0.9

0.4
1.7

1.5

Work on subpoena to C.Corp and Q.Corp, and outline
administrative motion re: protective order (.6); email messages with
T. Lustig re Q.Corp attorney and interaction with Q.Corp CEO (.2).

Research: re stipulated protective orders; confidentiality
agreements; service of subpoena on corporation; service where
agent for service of process is a Mailboxes address.

Draft administrative motion for protective order and supporting
declaration of J. Banchero.

Revise motion for protective order.

Call, James Brown re: Judge Gilliam's request for telephone hearing
on service on AzGen and motion for protective order.

Draft stipulation re telephonic conference with the Court,
rescheduling the conference from 7/24 to 7/25, as directed by the
courtroom deputy; send to J. Brown, former AzGen counsel (.7).

Research re: current status of AzGen as Irish corporation.

Research re: effect of inability to serve defendant; service of motion
for default judgment on defendant who has not made an appearance.

Draft statement for Court in connection with 7/24 telephonic
conference re: motion for protective order, and Duane Morris's
request to be relieved of service obligation (2.9); calls, email
messages with T. Lustig re his call to Paul Gray, and whether we
use this fact in support of our statement (.2).

Work on subpoenas duces tecum to Q.Corp and C.Corp.

Research re: requirement of service on defendant who has not
appeared to defend action.

Research re service of papers on defendant who has not appeared;
challenges to default judgment for "good cause"; excusable neglect.

Draft letters to Q.Corp attorney and M. Spio re deposition
subpoenas; prepare draft subpoenas; research address for Q.Corp;
business searches on Secretary of State website; phone call,
Berkeley process server.

Revise letters and subpoenas to Q.Corp (.4) and C.Corp (.3); call, T.
Lustig (.2).

Calls, T. Lustig to discuss subpoenas to Q.Corp and C.Corp.

Work on subpoenas to Q.Corp and C.Corp; letter to Q.Corp
attorney and to Mary Spio (1.6); call, T. Lustig (.1).

Work on subpoena duces tecum to Q.Corp, and revise letter to
Q.Corp attorney re: subpoena (1.0); letter to Mary Spio of C.Corp,
and work on language for C.Corp subpoena (.5).

-14-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 79 of 84

9/4/19

9/5/19
9/17/19

9/18/19

9/20/19

9/30/19

10/2/19

10/11/19

10/16/19

10/19/19

10/21/19

10/22/19

10/22/19

EJB

EJB
EJB

EJB

EJB

EJB

EJB

EJB

EJB

EJB

EJB

EJB

MB

0.3

0.3
0.3

0.2

0.2

0.5

0.6

1.0

1.5

0.4

2.0

1.2

Revise, send letter to Mary Spio re: request for information and
documents from C.Corp.

Revise letter to Q.Corp lawyer, and send re: subpoena duces tecum.

Call, DLA Piper lawyer S. Newland re: Subpoena duces tecum to
Q.Corp (.2); call, to report on status of Q.Corp subpoena, with T.
Lustig (.1)

Email messages from T. Lustig and reply re: Mary Spio and request
for damages-related documents from C.Corp.

Email from Q.Corp attorney Sean Newland and reply, re:
Deposition of Q.Corp on Sept. 26 and declaration in lieu of
deposition.

Call, S. Newland, lawyer for Q.Corp re: draft declaration by KG
Charles, Q.Corp CEO; we agree to extend deposition to October 10
(.3); email and reply, T. Lustig, re: C.Corp and Mary Spio (.2).

Emails from T. Lustig re: C.Corp and Mary Spio; message to Mary
Spio enclosing 9/4 letter and reiterating Tony's need for information
from C.Corp; forward message to Tony (.4); Spio responds, putting
us in touch with C.Corp's lawyers at Morrison & Foerster; email to
Tony re: Spio's response (.2).

Call, voicemail to Murray Indick, C.Corp lawyer (.1); message to
Sean Newland, Q.Corp lawyer (.1); write status report for Judge
Gilliam, Jr., and file report re: motion for default judgment (.8).

Email message to Irish attorney T. Gorry re: AzGen's registration as
Irish corporation, its strike-off, and service of process in Ireland
(.3); email messages with C.Corp attorney M. Indick (.2); review
Q.Corp and C.Corp investments and notes and other documents re:
AzGen's other assets. (1.0)

Call, Murray Indick, C.Corp lawyer re: request for information
from Mary Spio and C.Corp re: AzGen's convertible investment
(.3); email to T. Lustig and reply re C.Corp (.1); research on service
of subpoena on DE corporation (.6)

Research service of subpoena on C.Corp, a Delaware corporation,
which has neglected to register with an agent for service of process
in CA. (.4)

Work on C.Corp subpoena: decisional law on 2013 amendments
and service of subpoena on C.Corp's Florida offices (1.7); call, T.
Lustig re: C.Corp's Mary Spio's residence and work address (.3).

Search online for possible addresses for C.Corp or Mary Spio;
check California Secretary of State website; research rules on
requirement that foreign corporations register with the secretary of

-15-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 80 of 84

state; request C.Corp 2018 annual report from Delaware
Corporations Department.

10/24/19 EJB 0.3 Work on C.Corp subpoena to Florida location.

_ 10/24/19 MB 0.7 Review C.Corp annual report received from Delaware Corporations
Division; online research re: C.Corp's Florida address; attempt to
locate current address for M. Spio.

10/25/19 EJB 03 Work on C.Corp subpoena.
10/29/19 EJB 0.8 Work on subpoena duces tecum to C.Corp.

11/4/19 EJB 1.5 Cail, T. Lustig to discuss AzGen-Q.Corp SPV agreement (.3);
revise declaration of Q.Corp CEO to reflect AzGen Analytics LLC
and other valuation information (1.2).

11/5/19 EJB 3.7 Draft subpoena duces tecum to C.Corp, and revise (2.9); calls, T.
Lustig to discuss terms of subpoena (.3); letter to C.Corp attorney,
M. Indick (.5)

Drafting the Motion for Entry of Default Judgment

We began drafting the motion in April, 2019. In response to the Court’s request, we informed
the Court that we could file the motion by November 15. We recommenced work on the motion,
and completed it.

11/6/19 EJB 5.8 Revise draft memorandum in support of motion for entry of default
judgment--legal standard, Eitel factors.

11/6/19 MB 0.4 Check Florida website for C.Corp registered agent; telephone call
and email with Miami process server re: serving subpoena on

C.Corp.

11/7/19 EJB 6.1 Write motion for entry of default judgment--fact section and
claims.

11/8/19 EJB 3.9 Write motion for default judgment -- damages and milestones for
$100k bonus; revise fact section.

11/9/19 EJB 25 Work on memorandum in support of motion for entry of default
judgment--annual bonus, milestones, relief sought and revise Lustig
declaration. ;

11/10/19 EJB 2.1 Work on memorandum in support of motion for entry of default

judgment--valuation of Lustig's AzGen shares and revisions to
Lustig declaration (1.8); call, R. Lichtman re: injunction to force
AzGen to turnover Lustig's stock certificates and proceed with
valuation appraisal (.3).

1/11/19 EJB 69 Work on memorandum in support of motion for entry of default
judgment--damages section.

-16-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 81 of 84

11/12/19 EJB 7.3 Work on motion for entry of default judgment -- calls with T.
Lustig re: his declaration and revise declaration (1.5); attorneys’
fees facts for Banchero declaration, and messages with J. O'Connor
re contents (1.3); calls, R. Cortez Webb, lawyer for C.Corp (.3);
work on damages calculations (1.2); go over entire draft and revise
(3.0).

11/12/19 MBB 1.5 Research re procedure for filing documents under seal (.9); research
re: recovering pre-litigation fees & costs (.6).

11/13/19 EJB 88 Draft motion for entry of default judgment--calls, T. Lustig re: his
declaration and damages analyses (.5); email to Q.Corp Corp.
lawyer re declaration (.2); draft damages section and revise
Banchero declaration and Lustig declaration, attorney hours and
descriptions of time (8.1).

11/13/19 MBB 3.0 Research re motion to file documents under seal (1.2); revise
declarations of Lustig and Banchero (.7); review and revise
memorandum (1.1).

11/14/19 MB 3.8 Cite-check brief (1.2); locate and compile exhibits to declarations
(1.1); add evidentiary citations to brief (1.5).

1/14/19 EJB 7.2 Revise memorandum in support of motion for entry of default, and
declarations of Banchero and Lustig in support of motion.

11/15/19 EJB 4.3 Revise memorandum in support of motion for entry of default, and
declarations of Banchero and Lustig in support of motion.

TOTAL LEGAL FEES INCURRED $ 180,625.50
EJB E. Jeffrey Banchero
Attorney [partner] time, 245.0 hours at $645 per hour: $158,025.00
MBB Mary Banchero
Attorney time, 46.8 hours at $395 per hour: $18,486.00
MB Mary Banchero
Paralegal/attorney time, 21.1 hours at $195 per hour: $4,114.50

-17-
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 82 of 84

EXHIBIT R
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 83 of 84

6/30/18
11/30/18
12/31/18
12/31/18
12/31/18
1/31/19
1/31/19
2/28/19
2/28/19
3/31/19
3/31/19
3/31/19
4/30 /19
4/30/19
5/31/19
5/31/19
6/30/19
6/30/19
7/31/19
7131/19
7/31/19
8/31/19

BANCHERO LAW FIRM LLP
Anthony Lustig v. AzGen Scientific Holdings PLC
Civil Action No. 18-cv-07503-HSG

Costs Incurred
June 2018 ~ November 2019

Lexis Advance: online legal research
Lexis Advance: online legal research
Deadlines on Demand: online calendaring
Lexis Advance: online legal research
Court filing fee: complaint; 12-13

Lexis Advance: online legal research
Deadlines on Demand: online calendaring
Deadlines on Demand: online calendaring
Lexis Advance: online legal research
Deadlines on Demand: online calendaring
Lexis Advance: online legal research
Court Conference fee; 3/21 hearing
Deadlines on Demand: online calendaring
Lexis Advance: online legal research
Deadlines on Demand: online calendaring
Lexis Advance: online legal research
Lexis Advance: online legal research
Deadlines on Demand: online calendaring
Lexis Advance: online legal research
Deadlines on Demand: online calendaring
CourtCall fee 7/25

Deadlines.com: online legal calendaring

$32.43
$27.35
$20.00
$23.88
$400.00
$75.93
$20.00
$20.00
$70.60
$20.00
$15.96
$35.00
$20.00
$23.96
$20.00
$55.21
$29.32
$20.00
$26.58
$20.00
$35.00
$20.00
Case 4:18-cv-07503-HSG Document 47-1 Filed 11/15/19 Page 84 of 84

8/31/19
9/30/19
9/30/19

10/23/19

10/23/19
10/31/19

11/7/19

Lexis Advance: online legal research
Deadlines.com: online legal calendaring

D and R Legal Process Servers: 9/7 service on
Q.Corp. (includes statutory witness fee $70).

Delaware Division of Corporations: fee for C.Corp.
annual report
Federal Express: shipment from Del. Div. Corporations

Deadlines.com: online legal calendaring

Miami Processserver.com: 11/7 service of subpoena on
C.Corp.

TOTAL COSTS

$14.50
$20.00
$197.00

$32.00

$36.43
$20.00

$155.25

$1,506.40
